ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE
(SPAIN y. CANADA)

JURISDICTION OF THE COURT

JUDGMENT OF 4 DECEMBER 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÉCHERIES
(ESPAGNE c. CANADA)

COMPÉTENCE DE LA COUR

ARRÊT DU 4 DÉCEMBRE 1998
Official citation:

Fisheries Jurisdiction (Spain v. Canada),
Jurisdiction of the Court, Judgment, I C.J. Reports 1998, p. 432

Mode officiel de citation:

Compétence en matière de pêcheries (Espagne c. Canada),
compétence de la Cour, arrêt, CI.J. Recueil 1998, p. 432

 

Sales number
ISSN 0074-4441 N° de vente: 714

ISBN 92-1-070783-4

 

 

 
432

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1998

4 décembre 1998

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ESPAGNE c. CANADA)

COMPÉTENCE DE LA COUR

Objet du différend — Rôle de la requête au regard de la détermination des
questions sur lesquelles la Cour doit se prononcer — Définition du différend par
la Cour — Actions spécifiques du Canada prises sur le fondement de certains
textes législatifs et réglementaires, et conséquences juridiques de ces actions.

Compétence de la Cour — Question du ressort de la Cour elle-même —
Absence de charge de la preuve.

Déclarations d'acceptation de la juridiction obligatoire de la Cour — Condi-
tions et réserves en tant qu’éléments servant à déterminer l'étendue de l'accepta-
tion de la juridiction de la Cour et non à déroger à une acceptation plus large
déjà donnée — Interprétation des divers éléments d’une déclaration comme for-
mant un tout — Déclarations successives — Régime s'appliquant à l'interpréta-
tion des déclarations en tant qu’actes unilatéraux et régime établi pour l'inter-
prétation des traités — Interprétation des termes pertinents d’une déclaration, y
compris les réserves, d’une manière naturelle et raisonnable, compte dûment
tenu de l'intention de l'Etat déclarant — Recherche de l'intention — Règle
contra proferentem — Principe de l'effet utile — Défaut de pertinence de la
licéité des actes couverts par une réserve aux fins de l'interprétation de cette
réserve — Article 33 de la Charte.

Alinéa d) du paragraphe 2 de la déclaration du Canada du 10 mai 1994 —
Intention ayant présidé à l'adoption de ce texte — Liens entre la nouvelle décla-
ration du Canada et sa nouvelle législation sur la protection des pêches côtières
— Débats parlementaires.

Interprétation du texte de la réserve:

« Différends auxquels pourraient donner lieu» — Caractère large et englobant
de la formule — Différends ayant pour «objet» les mesures visées dans la
réserve, y «ayant trait» ou y trouvant leur «origine».

« Mesures de gestion et de conservation» — « Mesure» en tant qu’acte, démarche
ou façon d'agir — « Mesure» de nature « législative» — Relations entre loi et

4

1998
4 décembre

Rôle général
n° 96
COMPETENCE PECHERIES (ARRÊT) 433

règlements d'application dans le système législatif du Canada et d'autres pays
— Interprétation d’un instrument international à l'aune du droit international
— Distinction entre définition d’une notion et licéité d’un acte inclus dans le
champ d'application de cette notion — Mesures « de gestion et de conservation»
en tant que mesures ayant pour objet de gérer et de conserver des ressources
biologiques — Qualification par référence à des critères factuels et scientifiques
— Mesures de gestion et de conservation au sens communément admis en droit
international et dans la pratique internationale.

« Adoptées par le Canada pour les navires péchant dans la zone de réglementation de
l’'OPAN, telle que définie dans la convention sur la future coopération multilatérale
dans les pêches de l'Atlantique Nord-Ouest, 1978» — Zone constituant une partie
de haute mer — Sens à attribuer au terme « navires » — Interprétation «naturelle et
raisonnable» du texte — Intention de son auteur — Débats parlementaires.

« Et l'exécution de telles mesures» — Emploi de la force — Sanctions pénales et
exécution de mesures de gestion et de conservation — Législation et réglementa-
tion canadiennes — Restrictions faisant entrer l'emploi autorisé de la force dans
la catégorie bien connue des mesures d'exécution à des fins de conservation —
Arraisonnement, inspection et saisie d'un navire de pêche, et usage minimal de
la force à ces fins, en tant qu’éléments inclus dans la notion d'exécution de me-
sures de gestion et de conservation selon une interprétation « naturelle et raison-
nable» de cette notion.

Interprétation de la réserve ne préjugeant pas la licéité des actes qui y sont
visés — Absence de raison d'appliquer le paragraphe 7 de l’article 79 du Règle-
ment pour déclarer que l'objection du Canada n'a pas un caractère exclusive-
ment préliminaire.

« Réserve automatique» — Intégrité du pouvoir de la Cour d'interpréter la
réserve du Canada — Conclusions de la Cour sur sa compétence découlant de
cette interprétation seule.

Non-lieu — Non pertinence de l'examen en l'espèce.

ARRÊT

Présents: M.ScHWEBEL, président; M. WEERAMANTRY, vice-président ; MM. Opa,
BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER,
Koroma, VERESHCHETIN, M™* Hiccins, MM. PARRA-ARANGUREN,
Koormans, REZEK, juges; MM. LALONDE, TORRES BERNARDEZ, juges
ad hoc; M. VALENCIA-OsPINA, greffier.

En l'affaire de la compétence en matière de pêcheries,
entre

le Royaume d’Espagne,

représenté par

M. José Antonio Pastor Ridruejo, chef du service juridique international du
ministère des affaires étrangères, professeur de droit international à l’Univer-
sité Complutense de Madrid,

comme agent et conseil (jusqu’au 31 octobre 1998);
COMPÉTENCE PÊCHERIES (ARRÊT) 434

M. Aurelio Pérez Giralda, directeur du service juridique international du minis-
tère des affaires étrangères,

comme agent (à compter du 1° novembre 1998);

M. Pierre-Marie Dupuy, professeur de droit international à l’Université Pan-
théon-Assas (Paris IT),

M. Keith Highet, membre des barreaux du district de Columbia et de New
York,

M. Antonio Remiro Brotôns, professeur de droit international a l’Université
autonome de Madrid,

M. Luis Ignacio Sanchez Rodriguez, professeur de droit international à l’Uni-
versité Complutense de Madrid,

comme conseils et avocats;

M. Félix Valdés Valentin-Gamazo, ministre-conseiller de l’ambassade d’Es-
pagne aux Pays-Bas,

comme coagent;

M. Carlos Dominguez Diaz, secrétaire d’ambassade, sous-directeur général aux
organisations internationales de gestion de pêcheries au ministère de l’agri-
culture et des pécheries,

M. Juan José Sanz Aparicio, secrétaire d’ambassade,. membre du service juri-
dique international du ministère des affaires étrangères,

comme conseillers,
et

le Canada,

représenté par

S. Exc. M. Philippe Kirsch, c.r., ambassadeur et jurisconsulte, ministère des
affaires étrangères et du commerce international,

comme agent et avocat;

M. Blair Hankey, avocat général délégué, ministère des affaires étrangères et du
commerce international,

comme agent adjoint et avocat;

M. L. Alan Willis, c.r., ministère de la justice,

comme conseil principal et avocat;

M. Prosper Weil, professeur émérite de l’Université de Paris,
comme conseil et avocat;

M Louise de La Fayette, Université de Southampton,

M. Paul Fauteux, ministère des affaires étrangères et du commerce internatio-
nal,

M. John F. G. Hannaford, ministère des affaires étrangères et du commerce
international,

M”* Ruth Ozols Barr, ministère de la justice,

M”* Isabelle Poupart, ministère des affaires étrangères et du commerce inter-
national,

M” Laurie Wright, ministère de la justice,

comme conseils ;
COMPÉTENCE PÊCHERIES (ARRÊT) 435

M. Malcolm Rovwe, c.r., Gouvernement de Terre-Neuve et du Labrador,
M. Earl Wiseman, ministère des pêches et des océans,

comme conseillers ;

M°° Manon Lamirande, ministère de la justice,

M*™* Marilyn Langstaff, ministère des affaires étrangères et du commerce inter-
national,

M”™* Annemarie Manuge, ministère des affaires étrangères et du commerce
international,

M. Robert McVicar, ministère des affaires étrangères et du commerce interna-
tional,

M Lynn Pettit, ministère des affaires étrangères et du commerce international,

comme agents administratifs,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Le 28 mars 1995, le Royaume d’Espagne (dénommé ci-après l’« Espagne»)
a déposé au Greffe de la Cour une requête introductive d’instance contre le
Canada au sujet d’un différend relatif à la modification, le 12 mai 1994, de la
Loi canadienne sur la protection des pêches côtières, et aux modifications sub-
séquentes du règlement d’application de ladite loi, ainsi qu’à certaines actions
menées sur la base de cette loi et de ce règlement modifiés, notamment la pour-
suite, l’arraisonnement et la saisie en haute mer, le 9 mars 1995, d’un bateau de
pêche — l’Estai — battant pavillon espagnol. La requête invoquait comme
base de compétence de la Cour les déclarations par lesquelles les deux Etats ont
accepté la juridiction obligatoire de celle-ci conformément au paragraphe 2 de
l’article 36 de son Statut. |

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement canadien par le greffier; et,
conformément au paragraphe 3 de cet article, tous les Etats admis à ester
devant la Cour ont été informés de la requête.

3. Par lettre du 21 avril 1995, l'ambassadeur du Canada aux Pays-Bas a fait
connaître à la Cour que, de l’avis de son gouvernement, celle-ci n’avait

«manifestement pas la compétence nécessaire pour se prononcer sur la
requête introduite par l'Espagne ..., en raison de l’alinéa d) du para-
graphe 2 de la déclaration du 10 mai 1994 par laquelle le Canada a accepté
la compétence obligatoire de la Cour».

4. Au cours d’une réunion que le président de la Cour a tenue avec les repré-
sentants des Parties le 27 avril 1995, en application de l’article 31 du Régle-
ment, l’agent du Canada a confirmé la position de son gouvernement selon
laquelle la Cour était manifestement dépourvue de compétence en l’espèce. A
l'issue de cette réunion, il a été convenu qu'il serait statué séparément, avant
toute procédure sur le fond, sur la question de la compétence de la Cour; les
Parties sont également convenues des délais pour le dépôt des pièces de la pro-
cédure écrite sur cette question.

Par ordonnance du 2 mai 1995, le président, compte tenu de l’accord inter-
venu entre les Parties, a décidé que les pièces de la procédure écrite porteraient
d’abord sur la question de la compétence de la Cour pour connaître du diffé-

7
COMPETENCE PECHERIES (ARRÊT) 436

rend et a fixé au 29 septembre 1995 et au 29 février 1996, respectivement, les
dates d’expiration des délais pour le dépôt d’un mémoire de l'Espagne et d’un
contre-mémoire du Canada sur cette question.

Le mémoire et le contre-mémoire ont été dûment déposés dans les délais ainsi
prescrits.

5. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
l'affaire: l'Espagne a désigné à cet effet M. Santiago Torres Bernardez, et le
Canada M. Marc Lalonde.

6. Lors d’une réunion que le président de la Cour a tenue avec les agents des
Parties le 17 avril 1996, en application de l’article 31 du Règlement, l’agent de
l'Espagne a exprimé le souhait de son gouvernement d’être autorisé à présenter
une réplique et l’agent du Canada a indiqué que son gouvernement y était opposé.
Chacune des Parties a ultérieurement confirmé ses vues à cet égard par écrit, le
Canada dans des lettres de son agent datées du 22 avril et du 3 mai 1996, et
PEspagne dans des lettres de son agent datées du 25 avril et du 7 mai 1996.

Par ordonnance du 8 mai 1996, la Cour a décidé qu’elle était suffisamment
informée à ce stade des moyens de fait et de droit sur lesquels les Parties se
fondaient au sujet de sa compétence en l’espèce, et que la présentation, par
celles-ci, d’autres pièces de procédure sur cette question n’apparaissait en con-
séquence pas nécessaire. L'affaire s’est donc alors trouvée en état pour ce qui est
de la question de la compétence de la Cour.

7. Par lettre du 8 juin 1998, agent de l’Espagne, se référant au paragraphe 4
de l’article 56 du Règlement, a fait tenir à la Cour cinq documents officiels
canadiens, ayant fait l’objet d’une publication, qui n’avaient pas été antérieu-
rement produits. Copie en a été communiquée à l’agent du Canada, qui, par
lettre du 9 juin 1998, a d’une part fait valoir que, de l’avis de son gouverne-
ment, la disposition invoquée par l’Espagne ouvrait la possibilité de mention-
ner au cours de la procédure orale des documents tirés de publications faci-
lement accessibles, mais n’envisageait pas leur production, et a d’autre part
indiqué qu’en dépit de la date tardive à laquelle les documents en question
avaient été présentés le Canada ne s’opposait pas à leur production, afin d’évi-
ter de retarder les travaux de la Cour.

8. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
après s'être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et des documents y annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale.

9. Des audiences publiques ont été tenues entre le 9 et le 17 juin 1998, au
cours desquelles ont été entendus en leurs plaidoiries et réponses:

Pour l'Espagne: M. José Antonio Pastor Ridruejo,
M. Luis Ignacio Sanchez Rodriguez,
M. Antonio Remiro Broténs,
M. Keith Highet,
M. Pierre-Marie Dupuy.
Pour le Canada: S. Exc. M. Philippe Kirsch,
M. Blair Hankey,
M. L. Alan Willis,
M. Prosper Weil.
COMPÉTENCE PÊCHERIES (ARRÊT) 437

10. Dans la requête, les demandes ci-après ont été formulées par l'Espagne:

«Quant à la nature précise de la réclamation, le Royaume d’Espagne
demande:

A) que la Cour déclare que la législation canadienne, dans la mesure où
elle prétend exercer une juridiction sur les navires battant pavillon
étranger en haute mer, au-delà de la zone économique exclusive du
Canada, est inopposable au Royaume d’Espagne;

B) que la Cour dise et juge que le Canada doit s’abstenir de réitérer les
actes dénoncés, ainsi qu’offrir au Royaume d’Espagne la réparation
due, concrétisée en une indemnisation dont le montant doit couvrir
tous les dommages et préjudices occasionnés;

C) que, en conséquence, la Cour déclare aussi que l’arraisonnement en
haute mer, le 9 mars 1995, du navire sous pavillon espagnol l’Estai
et les mesures de coercition et l’exercice de la juridiction sur celui-ci et
sur son capitaine constituent une violation concrète des principes et
normes de droit international ci-dessus indiqués. »

11. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement espagnol,
dans le mémoire:

«Le Royaume d’Espagne prie la Cour de dire et juger que, nonobstant
tout argument contraire, sa requête est recevable et que la Cour a, et doit
exercer, sa compétence dans cette affaire.»

Au nom du Gouvernement canadien,
dans le contre-mémoire :

«Plaise à la Cour dire et juger qu’elle n’est pas compétente pour statuer
sur la requête déposée par l’Espagne le 28 mars 1995.»

12. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement espagnol,
à Paudience du 15 juin 1998:

«A la fin de nos plaidoiries, nous constatons de nouveau que le Canada
a abandonné son allégation selon laquelle le différend qui Poppose à
l'Espagne n'aurait plus d'objet. Du moins, il semble avoir compris qu’on
ne peut pas prétendre que la requête espagnole, étant dépourvue d'intérêt
pour l’avenir, n’équivaudrait qu'à la demande d’un jugement déclaratoire.
I] ne dit plus non plus, et nous en prenons acte, que l’accord entre l’Union
européenne et le Canada aurait éteint le présent différend.

Dans ces conditions, les conclusions finales de l'Espagne sont les sui-
vantes:

Nous avons constaté tout d’abord que l’objet du différend est le défaut
du titre du Canada pour agir en haute mer à l’encontre des navires battant
pavillon espagnol, l’inopposabilité à l'Espagne de la législation canadienne
des pêches, et la réparation des faits illicites perpétrés à l’égard des navires

9
COMPÉTENCE PÊCHERIES (ARRÊT) 438

espagnols. Ces questions ne sont pas comprises dans la réserve du Canada
à la compétence de la Cour.

Nous avons également constaté que le Canada ne peut pas prétendre
subordonner l’application de sa réserve au seul critère de sa législation
nationale et de sa propre appréciation, sans méconnaître la compétence de
votre propre compétence, que vous détenez au titre du paragraphe 6 de
l’article 36 de votre Statut. :

Nous avons constaté enfin que l’usage de la force employé dans l’arrai-
sonnement de l’Estai et dans le harcèlement d’autres bateaux espagnols en
haute mer, ainsi que celui prévu dans les lois canadiennes C-29 et C-8, ne
peut pas davantage être compris dans la réserve canadienne, parce qu’il
contrevient aux dispositions de la Charte.

Pour l’ensemble des raisons qui précèdent, nous prions la Cour de dire
et juger qu’elle est compétente dans la présente affaire.»

Au nom du Gouvernement canadien,

à l’audience du 17 juin 1998:

« Plaise à la Cour dire et juger qu’elle n’est pas compétente pour statuer
sur la requête déposée par l'Espagne le 28 mars 1995.»

13. La Cour commencera par décrire le contexte dans lequel s’inscrit
la présente affaire. |

14. Le 10 mai 1994, le Canada a déposé auprès du Secrétaire général
de l'Organisation des Nations Unies une déclaration d’acceptation de la
juridiction obligatoire de la Cour qui était ainsi libellée:

«Au nom du Gouvernement du Canada,

1) Nous notifions par la présente ’abrogation de l’acceptation par
le Canada de la juridiction obligatoire de la Cour internationale de
Justice, acceptation qui a jusqu’à présent produit effet en vertu de la
déclaration faite le 10 septembre 1985 en application du para-
graphe 2 de l’articie 36 du Statut de ladite Cour.

2) Nous déclarons que le Gouvernement du Canada, conformé-
ment aux dispositions du paragraphe 2 de l’article 36 du Statut de la
Cour, accepte comme obligatoire de plein droit et sans convention
spéciale, sous condition de réciprocité et jusqu’à ce qu’il soit donné
notification de l’abrogation de cette acceptation, la juridiction de la
Cour en ce qui concerne tous les différends qui s’élèveraient après la
date de la présente déclaration, au sujet de situations ou de faits pos-
térieurs à ladite déclaration, autres que:

a) les différends au sujet desquels les parties en cause seraient
convenues ou conviendraient d’avoir recours à un autre mode de
règlement pacifique ;

10
COMPÉTENCE PÊCHERIES (ARRÊT) 439

b) les différends avec le gouvernement d’un autre pays membre du
Commonwealth britannique des nations, différends qui seront
réglés selon une méthode convenue entre les parties ou dont elles
conviendront;

c) les différends relatifs à des questions qui, d’après le droit inter-
national, relèvent exclusivement de la juridiction du Canada; et

d) les différends auxquels pourraient donner lieu les mesures de ges-
tion et de conservation adoptées par le Canada pour les navires
pêchant dans la zone de réglementation de l'OPAN, telle que
définie dans la convention sur la future coopération multilatérale
dans les pêches de l'Atlantique Nord-Ouest, 1978, et l’exécution
de telles mesures.

3) Le Gouvernement du Canada se réserve également le droit de
compléter, modifier ou retirer à tout moment l’une quelconque des
réserves formulées ci-dessus, ou toutes autres réserves qu’il pourrait
formuler par la suite, moyennant une notification adressée au Secré-
taire général de l'Organisation des Nations Unies, les nouvelles
réserves, modifications ou retraits devant prendre effet à partir de la
date de ladite notification.

Nous vous prions de bien vouloir transmettre la présente noti-
fication aux gouvernements de tous les Etats qui ont accepté la
clause facultative ainsi qu’au greffier de la Cour internationale de
Justice.»

Les trois réserves définies aux alinéas a),b) et c) du paragraphe 2 de la
déclaration ainsi mentionnée indiquent trois catégories de différends qui
figuraient déjà dans la déclaration antérieure du Canada en date du
10 septembre 1985. En revanche, l’alinéa d) de la déclaration de 1994
énonçait une quatrième et nouvelle réserve excluant en outre de la com-
pétence de la Cour:

«d) les différends auxquels pourraient donner lieu les mesures de
gestion et de conservation adoptées par le Canada pour les
navires péchant dans la zone de réglementation de l'OPAN,
telle que définie dans la convention sur la future coopération
multilatérale dans les pêches de Atlantique Nord-Ouest, 1978,
et l'exécution de telles mesures».

15. Le jour même du dépôt de sa nouvelle déclaration, le Gouverne-
ment canadien présentait au Parlement le projet de loi C-29 dont le texte
modifiait la Loi sur la protection des pêches côtières en en étendant
Papplication à la zone de réglementation de l'Organisation des pêches de
l'Atlantique Nord-Ouest (OPANO). Le projet de loi C-29 a été adopté
par le Parlement et a reçu la sanction royale le 12 mai 1994.

Aux termes de l’article 2 de la loi modifiée sur la protection des pêches
côtières, la «zone de réglementation de ’OPAN» était définie comme
«{lJa partie en haute mer de la zone de compétence de l'Organisation des
pêches de l’Atlantique Nord-Ouest».

11
COMPÉTENCE PÊCHERIES (ARRÊT) 440

Le nouvel article 5.1 de la loi contenait la déclaration suivante:

«5.1. Le Parlement, constatant que les stocks chevauchants du
Grand Banc de Terre-Neuve constituent une importante source mon-
diale renouvelable de nourriture ayant assuré la subsistance des
pêcheurs durant des siècles, que ces stocks sont maintenant menacés
d'extinction, qu’il est absolument nécessaire que les bateaux de
pêche se conforment, tant dans les eaux de pêche canadiennes que
dans la zone de réglementation de l'OPAN, aux mesures valables de
conservation et de gestion de ces stocks, notamment celles prises
sous le régime de la convention sur la future coopération multilaté-
rale dans les pêches de l Atlantique Nord-Ouest, faite à Ottawa le
24 octobre 1978 et figurant au n° 11 du Recueil des traités du
Canada (1979), et que certains bateaux de pêche étrangers conti-
nuent d’exploiter ces stocks dans la zone de réglementation de
POPAN d’une manière qui compromet l'efficacité de ces mesures,
déclare que l’articie 5.2 a pour but de permettre au Canada de
prendre les mesures d’urgence nécessaires pour mettre un terme à la
destruction de ces stocks et les reconstituer tout en poursuivant ses
efforts sur le plan international en vue de trouver une solution au
problème de l’exploitation indue par les bateaux de pêche étrangers.»

Quant au nouvel article 5.2, il était ainsi libellé:

«5.2. Il est interdit aux personnes se trouvant à bord d’un bateau
de pêche étranger d’une classe réglementaire de pêcher, ou de se pré-
parer à pêcher, dans la zone de réglementation de l'OPAN, des
stocks chevauchants en contravention avec les mesures de conserva-
tion et de gestion prévues par les règlements.»

Les articles 7 («Visite des bateaux de pêche»), 7.1 («Mandat») et 8.1
(«Usage de la force») de la loi modifiée régissaient l’activité des gardes-
pêche canadiens dans la zone de réglementation de POPANO. Ces textes
se lisaient comme suit:

«7. Le garde-pêche peut, en ce qui a trait à tout bateau de pêche
se trouvant dans les eaux de pêche canadiennes ou dans la zone de
réglementation de lOPAN:

a) en vue de s’assurer du respect de la présente loi et de ses règle-
ments, monter à bord du bateau et procéder à la visite des lieux;

b} procéder, en vertu d’un mandat délivré sous le régime de l’ar-
ticle 7.1, à la fouille du bateau et de sa cargaison.»

«7.1. 1) Sil est convaincu, sur la foi d’une dénonciation sous ser-
ment, qu'il y a des motifs raisonnables de croire à la présence dans
un lieu — y compris un bateau ou un autre véhicule — de poissons

12
COMPÉTENCE PÊCHERIES (ARRÊT) 441

ou d’objets qui ont été obtenus ou utilisés en contravention de la
présente loi ou de ses règlements ou qui serviront à le prouver, le
juge de paix peut, sur demande ex parte, délivrer un mandat auto-
risant, sous réserve des conditions qu'il y fixe, le garde-péche qui y
est nommé à perquisitionner dans ce lieu afin d’y chercher ces pois-
sons ou ces objets.

2) Le garde-péche peut exercer sans mandat les pouvoirs visés a
Palinéa 7 b) lorsque l’urgence de la situation rend difficilement réa-
lisable l’obtention du mandat, à condition que les circonstances en
justifient la délivrance.»

«8.1. Le garde-pêche est fondé à employer, conformément aux
modalités et dans les limites prévues par règlement, une force qui est
soit susceptible de désemparer un bateau de pêche étranger, soit
employée dans l’intention de le désemparer, si les conditions sui-
vantes sont réunies:

a) il procède légalement à l’arrestation du capitaine ou du respon-
sable du bateau;

b) lui-même estime, pour des motifs raisonnables, cette force néces-
saire pour procéder à l’arrestation. »

Enfin, le nouvel article 18.1, relatif à l'application du droit pénal, por-
tait:

«Tout fait — acte ou omission — qui constituerait au Canada une
infraction à une loi fédérale est réputé y avoir été commis s’il est sur-
venu, au cours de l’application de la présente loi:

a) soit dans la zone de réglementation de l'OPAN, à bord ou au
moyen d’un bateau de pêche étranger ayant servi à commettre
une infraction visée à l’article 5.2;

b) soit au cours d’une poursuite entamée alors que le bateau de
pêche étranger se trouvait dans les eaux de pêche canadiennes ou
dans la zone de réglementation de l'OPAN.»

16. Le 12 mai 1994, en adoptant le projet de loi C-8, le Canada a par
ailleurs modifié l’article 25 de son code criminel, relatif à Pusage de la
force par les officiers de police et tout autre agent de la paix assurant
l’exécution des lois. Les dispositions de cet article s’appliquaient égale-
ment aux gardes-pêche du fait que les tâches de ces derniers compor-
taient, à titre incident, celles d’agent de la paix.

17. Le Règlement sur la protection des pêcheries côtières a à son tour
été modifié le 25 mai 1994.

Les nouveaux articles 19.3 à 19.5 réglementaient l’«usage de la force»
par les gardes-pêche canadiens en application de l’article 8.1 de la loi
modifiée.

Pour sa part, le nouveau paragraphe 2 de l’article 21 du règlement dis-
posait ce qui suit:

13
a)

b)

c)

COMPETENCE PECHERIES (ARRÊT) 442

«2) Pour application de l’article 5.2 de la loi:
constituent des stocks chevauchants:

i) dans la division 3L, la division 3N et la division 30, les
stocks de poissons mentionnés au tableau I du présent article,

ii) dans la division 3M, les stocks de poissons mentionnés au
tableau II du présent article;

les classes réglementaires de bateaux de péche étrangers sont

respectivement les bateaux sans nationalité et les bateaux de

péche étrangers qui naviguent sous le pavillon d’un Etat visé au

tableau LIT du présent article;

constitue une mesure de conservation et de gestion l’interdiction

de pêcher, de se préparer à pêcher ou de prendre et garder les

stocks chevauchants.»

Parmi les «stocks chevauchants» mentionnés au «Tableau I» figurait le
«flétan du Groenland» (également appelé, en français, «flétan noir»).

C'était

là le seul stock mentionné au «Tableau IT». Le «Tableau III» fai-

sait mention du Belize, des îles Cayman, du Honduras, du Panama, de
Saint-Vincent-et-les Grenadines et de la Sierra Leone.

18. Ce règlement a de nouveau été modifié le 3 mars 1995.

Dans leur version amendée, les alinéas b) à d) du paragraphe 2 de
Particle 21 se lisaient ainsi:

«b) les classes réglementaires de bateaux de pêche étrangers sont:

i) les bateaux de pêche étrangers sans nationalité,
ii) les bateaux de péche étrangers qui naviguent sous le pavillon
d’un Etat visé au tableau [JJ du présent article,
iti) les bateaux de pêche étrangers qui naviguent sous le pavilion
d’un Etat visé au tableau IV du présent article;

c) en ce qui concerne les bateaux de pêche étrangers des classes

visées aux sous-alinéas b) i) ou ii), constitue une mesure de
conservation et de gestion l'interdiction de pêcher, de se prépa-
rer à pêcher ou de prendre et de garder les stocks chevauchants
figurant aux tableaux I ou H du présent article;

d) en ce qui concerne les bateaux de pêche étrangers de la classe

visée au sous-alinéa b) iti), constituent des mesures de conser-
vation et de gestion les mesures visées au tableau V du présent
article».

Le «Tableau IV » visait l'Espagne et le Portugal. Pour sa part, le «Tableau
V», sous le titre «Mesures de conservation et de gestion», formulait en
premier lieu l’interdiction suivante:

«1. Interdiction de pêcher ou de prendre et de garder du flétan du

Groenland dans la division 3L, la division 3M, la division 3N et la

14
COMPÉTENCE PÊCHERIES (ARRÊT) 443

division 30 pendant la période commençant le 3 mars et se termi-
nant le 31 décembre de chaque année.»

19. Le 9 mars 1995, l’Estai, navire de pêche battant pavillon espagnol
et ayant à son bord un équipage espagnol, a été arraisonné à environ 245
milles des côtes canadiennes, dans la division 3L de la zone de réglemen-
tation de l'OPANO (région du «Grand Banc»), par des bâtiments de la
marine canadienne. Le navire a été saisi et son capitaine arrêté sous le
chef de violations de la Loi sur la protection des pêches côtières et de son
règlement d’application. Ils ont été conduits au port canadien de Saint
John’s (Terre-Neuve) où un acte d'accusation a été dressé du chef d’infrac-
tion aux textes sus-indiqués, et notamment de pêche illégale du flétan du
Groenland; une partie des captures se trouvant à bord a été confisquée.
L’équipage a immédiatement été relâché. Le capitaine a été libéré le
12 mars 1995 contre paiement d’une caution; le navire a quant à lui été
restitué le 15 mars 1995 après dépôt d’une garantie.

20. Le jour même de l’arraisonnement de l’Estai, l'ambassade d’Es-
pagne au Canada a adressé deux notes verbales au ministère canadien
des affaires étrangères et du commerce international. Aux termes de la
seconde, «[lle Gouvernement espagnol condamn{ait] catégoriquement la
poursuite et le harcèlement d’un vaisseau espagnol par des vaisseaux de la
marine canadienne, en flagrante violation du droit international en
vigueur, puisque ces faits [avaient eu] lieu au-delà des 200 milles». Le
10 mars 1995, le ministère espagnol des affaires étrangères a fait tenir à
l'ambassade du Canada en Espagne une note verbale qui contenait le
passage suivant:

«En effectuant ledit arraisonnement, les autorités canadiennes ont
violé la norme universellement acceptée de droit international cou-
tumier, codifiée aux articles 92 et concordants de la convention de
1982 sur le droit de la mer, conformément à laquelle l'Etat du
pavillon posséde une juridiction exclusive sur les navires en haute
mer ...

Le Gouvernement espagnol considère que l’acte illicite commis
par les navires de la marine canadienne ne peut en aucune maniére
être justifié par de présumées préoccupations de conservation des

pêcheries de la zone, car elle viole ce qui est établi dans la convention
[OPANO] dont le Canada est partie.»

Le 10 mars 1995, le ministère canadien des affaires étrangères et du
commerce international a à son tour adressé une note verbale à l’ambas-
sade d’Espagne au Canada, dans laquelle il était indiqué que «[l]Æstai
a[vait] résisté aux tentatives d’arraisonnement que les inspecteurs cana-
diens [avaient] effectuées conformément à la pratique internationale» et
que «l'arrestation de l’Estai a[vait] été rendue nécessaire pour mettre fin
à la surpêche du flétan du Groenland pratiquée par les pêcheurs espa-
gnols».

15
COMPÉTENCE PÊCHERIES (ARRÊT) 444

Enfin, le 10 mars 1995 encore, la Communauté européenne et ses Etats
membres ont saisi le ministère canadien des affaires étrangères et du com-
merce international d’une note verbale qui se lisait notamment ainsi:

«L’arraisonnement d’un bateau dans les eaux internationales par
un Etat autre que celui dont le bateau bat pavillon et de la juridiction
duquel il relève constitue un acte illégal tant au regard de la conven-
tion de lOPANO que du droit international coutumier et ne saurait se
justifier de quelque façon que ce soit. Par cette action, le Canada non
seulement viole de façon flagrante le droit international, mais ne res-
pecte pas non plus le comportement normal des Etats responsables.

Cet acte est particulièrement inacceptable parce qu’il sape tous les
efforts déployés par la communauté internationale, notamment dans
le cadre de la FAO et de la conférence de l'Organisation des Nations
Unies sur les stocks de poissons chevauchants et les stocks de pois-
sons grands migrateurs, pour parvenir à une conservation efficace
par le renforcement de la coopération en matière de gestion des res-
sources halieutiques.

Cette grave violation du droit international dépasse de loin la
question de la conservation des pêcheries. Cet arraisonnement est un
acte illégal portant atteinte à la souveraineté d’un Etat membre de la
Communauté européenne. De surcroît, les navires canadiens ont,
par leur comportement, manifestement mis en danger la vie de
l'équipage et la sécurité du bateau espagnol en cause.

La Communauté européenne et ses Etats membres exigent que le
Canada restitue immédiatement le bateau, répare les dommages
occasionnés, cesse de harceler les bateaux battant pavillon des Etats
membres de la Communauté et abroge sans délai la loi sous le cou-
vert de laquelle il prétend prendre cette mesure unilatérale.»

21. Le 16 avril 1995 a été paraphé un «Accord entre la Communauté
européenne et le Canada sur les pêches dans le contexte de la convention
OPANO, constitué sous forme d’un compte rendu concerté et ses annexes,
d’un échange de lettres et d’un échange de notes»; cet accord a été signé
à Bruxelles le 20 avril 1995.

Aux termes de la section A («Mesures de contrôle et d’application »)
du compte rendu concerté, la Communauté et le Canada convenaient de
propositions qui «constituferaiJent la base d’un document à élaborer
conjointement et à soumettre à la commission des pêches de 1OPANO
pour examen et approbation, en vue de l’établissement d’un protocole de
renforcement des mesures de conservation et d’application de 1 OPANO»;
en méme temps, les parties décidaient de mettre immédiatement en ceuvre,
à titre provisoire, certaines mesures de contrôle et d’application. Par
ailleurs, à la section B («Total des captures autorisées et limites de cap-
ture»), elles s’accordaient sur le total de captures autorisées de flétan du
Groenland dans la zone pour 1995, ainsi que sur certaines modalités de
gestion de ce stock halieutique. A la section C (« Questions connexes»), le
Canada prenait l'engagement

16
COMPETENCE PECHERIES (ARRÊT) 445

«[{d’Jabroge{r] les dispositions du règlement du 3 mars 1995 pris en
application de la loi sur la protection de la pêche côtière, assujettis-
sant les navires espagnols et portugais à certaines dispositions de la
loi et interdisant à ces navires de pêcher ie flétan noir dans la zone de
réglementation de POPANO»;

il était au demeurant précisé dans cette section que, pour la Communauté
européenne, serait considérée comme une infraction au compte rendu
concerté «toute réintroduction des navires d’un des Etats membres de la
Communauté européenne dans des lois assujettissant à la juridiction
canadienne les navires en haute mer». Il y était aussi indiqué que, pour le
Canada, serait considérée comme une infraction au même compte rendu

«toute défaillance systématique et prolongée de la Communauté
européenne en matière de contrôle de ses navires de pêche dans la
zone de réglementation de l'OPANO, ayant clairement entraîné une
violation sérieuse des mesures de conservation et d’application de
POPANO».

Pour sa part, le point 1 de la section D («Dispositions générales») du
compte rendu portait:

«La Communauté européenne et le Canada maintiennent leurs
positions respectives sur la conformité de l’amendement de la loi
canadienne sur la protection de la pêche côtière du 25 mai 1994, et
des réglements suivants, avec le droit coutumier international et la
convention OPANO. Rien dans le présent compte rendu concerté ne
porte préjudice 4 toute convention multilatérale 4 laquelle la Com-
munauté européenne et le Canada, ou un des Etats membres de la
Communauté européenne et le Canada, sont parties ou à leur capa-
cité de préserver et de défendre leurs droits conformément au droit
international, ni aux avis des parties a l’égard de toute question
concernant le droit de la mer.»

Enfin, il était indiqué a la section E (« Mise en ceuvre») que «le ... compte
rendu concerté cesse[rait] d’être applicable le 31 décembre 1995 ou lors
de adoption par l'OPANO des mesures décrites dans [ledit] compte
rendu ... si elle [était] antérieure a la date précitée».

L’échange de lettres constatait quant à lui l’accord des parties sur deux
points. Il était entendu, d’une part, que le dépôt d’une garantie pour la
restitution de l’Estai et le paiement d’une caution pour la libération de
son capitaine

«ne signififaient] pas que la Communauté européenne ou ses Etats
membres reconnais{saient] la légalité de l'arrestation ou la juridiction
du Canada au-delà de la zone canadienne de 200 milles en ce qui
concerne les navires de pêche battant le pavillon d’un autre Etat»

et, d’autre part, que

«le procureur général du Canada tiendrfait] compte de l’intérêt

17
COMPÉTENCE PÊCHERIES (ARRÊT) 446

public dans sa décision concernant les poursuites judiciaires à
l'encontre du navire Estai et de son capitaine ..., les cautions et les
captures ou leur valeur [devant étre] restituées au capitaine»

en cas de suspension des poursuites. La Communaute insistait sur le
caractère essentiel d’une telle suspension pour l’application du compte
rendu concerté. .

22. Le 18 avril 1995, les poursuites contre l’Estai et son capitaine ont
été abandonnées sur ordre du procureur général du Canada; la garantie a
été rendue et la caution remboursée avec intérêt le 19 avril 1995, et la
partie des captures qui avait été confisquée a été ultérieurement restituée.
Le 1% mai 1995, le Règlement sur la protection des pêcheries côtières a
été modifié à l'effet de rayer l'Espagne et le Portugal du tableau IV de
l'article 21. Enfin, les propositions d'amélioration des mesures de contrôle
de la pêche et de leur application, contenues dans l’accord du 20 avril
1995, ont été adoptées par POPANO à sa réunion annuelle de septembre
1995; elles sont devenues des mesures exécutoires pour toutes les parties
contractantes à compter du 29 novembre 1995.

x * x

23. Aucune des deux Parties ne conteste qu’il existe un différend entre
elles. Les Parties, toutefois, ne qualifient pas celui-ci de la même manière.
Pour l'Espagne, le différend a trait à l’absence de titre du Canada pour
exercer sa juridiction en haute mer, ainsi qu’à l’inopposabilité aux Etats
tiers, y compris l’ Espagne, de sa législation et de sa réglementation modi-
fiées sur la protection des pêches côtières. L'Espagne soutient en outre
que le Canada, par son comportement, a violé les droits qu’elle tient du
droit international, et qu’une telle violation lui ouvre un droit à répara-
tion. Pour le Canada, le différend concerne l’adoption de mesures de ges-
tion et de conservation des stocks halieutiques pour les navires pêchant
dans la zone de réglementation de l'OPANO, ainsi que l’exécution de ces
mesures.

24. L'Espagne fait valoir que sa requête n’a pas pour objet de saisir la
Cour d’un différend portant sur la pêche en haute mer ou la gestion et la
conservation des ressources biologiques dans la zone de réglementa-
tion de l'OPANO. Affirmant que la juridiction exclusive qu’elle a sur
les navires battant son pavillon en haute mer a été ignorée et bafouée,
l'Espagne expose que

«flP objet de la requête espagnole concerne essentiellement le titre
que le Canada aurait, en général et vis-à-vis de Espagne, pour fon-
der sa prétention d’exercer en haute mer sa juridiction sur des na-
vires battant le pavillon espagnol et leurs équipages et pour avoir
recours à ces fins à la force armée».

25. L'Espagne soutient par ailleurs que l’accord du 20 avril 1995 entre la
Communauté européenne et le Canada sur les pêches dans le contexte de la
convention OPANO (voir paragraphe 21 ci-dessus) a réglé entre le Canada

18
COMPETENCE PECHERIES (ARRÊT) 447

et la Communauté certains aspects d’un différend provoqué par les actions
unilatérales du Canada dans la zone de haute mer soumise à Ja réglementa-
tion de POPANO (organisation dont sont membres aussi bien la Commu-
nauté que le Canada). L’Espagne souligne aussi qu’elle a coopéré à la
conclusion de cet accord en tant qu’Etat membre de la Communauté à
laquelle, expose-t-elle, les compétences en matière de gestion et de conser-
vation des pêches ont été transférées. Mais, selon l'Espagne, sa requête est
fondée sur un droit qui lui est propre et porte sur un différend dont l’objet
est autre que celui couvert par l’accord; ce différend ne se réduit donc pas
à une simple question de gestion et de conservation des pêches.
26. Le Canada estime pour sa part que:

«ce sont les mesures de gestion et de conservation adoptées par le
Canada pour les navires espagnols pêchant dans la zone de régle-
mentation de l’'OPANO, et l’exécution de telles mesures, qui ont
donné lieu à la présente affaire...»

A l’audience, le Canada a soutenu que la requête de l'Espagne constitue

«une demande en responsabilité internationale du Canada en raison
de la prétendue violation par le Canada des obligations internatio-
nales qui lui incombent en vertu des principes et règles du droit
international général»,

et a fait valoir qu’un différend est constitué par un ensemble indivisible
de données factuelles et de règles de droit. De l’avis du Canada, il ne peut
y avoir compétence de la Cour pour l’une de ces composantes et incom-
pétence pour l’autre.

27. Se référant aux notes de protestation que lui ont adressées la Com-
munauté européenne et Espagne (voir paragraphe 20 ci-dessus), le
Canada fait observer qu'on n’y trouve pas trace d’une distinction quel-
conque entre un différend l’opposant à la Communauté et un différend
l’opposant à l'Espagne, et que tant les protestations de la Communauté
que celles des autorités espagnoles «se placent les unes comme les autres,
et de manière indissociable, sur le double terrain des règles gouvernant la
protection des pêcheries et des principes du droit international général».
Le Canada soutient que cette conclusion est corroborée par l’accord du
20 avril 1995 entre la Communauté européenne et le Canada, dans la
mesure où «[l]a encore les questions de pêche et les questions de juridic-
tion étatique, de titres et de respect des droits de l'Etat du pavillon
s[eraie]nt étroitement mêlées ».

28. L'Espagne souligne avec insistance qu’en tant que demandeur en
Pespéce elle a toute latitude pour qualifier le différend qu’elle souhaite
voir régler par la Cour.

+

29. Il ne fait pas de doute qu'il revient au demandeur, dans sa requête,
de présenter à la Cour le différend dont il entend la saisir et d’exposer les
demandes qu’il lui soumet.

19
COMPÉTENCE PÊCHERIES (ARRÊT) 448

Le paragraphe 1 de l’article 40 du Statut de la Cour exige d’ailleurs que
l’«objet du différend» soit indiqué dans la requête; et le paragraphe 2 de
Particle 38 de son Règlement requiert pour sa part que la «nature précise
de la demande» y figure. La Cour a eu l’occasion, par le passé, de se réfé-
rer à plusieurs reprises à ces dispositions. Elle les a qualifiées d’«essen-
tielles au regard de la sécurité juridique et de la bonne administration de
la justice» et, sur cette base, a conclu à l’irrecevabilité de demandes nou-
velles, formulées en cours d’instance, qui, si elles avaient été accueillies,
auraient transformé l’objet du différend originellement porté devant elle
aux termes de la requête (Certaines terres à phosphates à Nauru (Nauru
c. Australie), exceptions préliminaires, arrêt, CI.J. Recueil 1992, p. 266-
267; voir aussi Administration du prince von Pless, ordonnance du
4 février 1933, C.P.J.I. série AIB n° 52, p. 14, et Société commerciale de
Belgique, arrêt, 1939, C.P.J.I. série AB n° 78, p. 173).

Aux fins d'identifier sa tâche dans toute instance introduite par un Etat
contre un autre, la Cour commence par examiner la requête (voir Jnter-
handel, exceptions préliminaires, arrêt, C.J. Recueil 1959, p. 21; Droit
de passage sur territoire indien, fond, arrêt, CI.J. Recueil 1960, p. 27; et
Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 260,
par. 24). Toutefois, il arrive que des incertitudes ou des contestations sur-
gissent quant à l’objet réel du différend dont la Cour est saisie ou à la
nature exacte des demandes qui lui sont soumises. En pareil cas, la Cour
ne saurait s’en tenir aux seuls termes de la requête ni, plus généralement,
s’estimer liée par les affirmations du demandeur.

Même dans une instance introduite par voie de compromis, la Cour a
déterminé elle-même, après avoir examiné tous les documents pertinents,
quel était l’objet du différend porté devant elle, alors que les parties
étaient en désaccord sur la qualification de celui-ci (voir Différend terri-
torial (Jamahiriya arabe libyennelTchad), arrêt, C.IJ. Recueil 1994,
p. 14-15, par. 19, et p. 28, par. 57).

30. Il incombe à la Cour, tout en consacrant une attention particulière
à la formulation du différend utilisée par le demandeur, de définir elle-
même, sur une base objective, le différend qui oppose les parties, en exa-
minant la position de l’une et de l’autre:

«C’est donc le devoir de la Cour de circonscrire le véritable pro-
bléme en cause et de préciser l’objet de la demande. Il n’a jamais été
contesté que la Cour est en droit et qu’elle a même le devoir d’inter-
préter les conclusions des parties; c’est l’un des attributs de sa fonc-
tion judiciaire.» (Essais nucléaires {Nouvelle-Zélande c. France),
arrêt, C.LJ. Recueil 1974, p. 466, par. 30; voir aussi Demande
d'examen de la situation au titre du paragraphe 63 de l'arrêt rendu
par la Cour le 20 décembre 1974 dans l'affaire des Essais nucléaires
(Nouvelle-Zélande c. France), ordonnance du 22 septembre 1995,
CIJ. Recueil 1995, p. 304, par. 55.)

20
COMPÉTENCE PÊCHERIES (ARRÊT) 449

Il ressort de la jurisprudence de la Cour que celle-ci ne se contente pas de
la formulation employée par le demandeur, lorsqu'elle détermine l’objet
du différend. Ainsi, dans l'affaire du Droit de passage sur territoire
indien, la Cour, pour apprécier sa compétence, a précisé l’objet du litige
dans les termes suivants:

«Un passage de la requéte intitulé « Objet du différend» a présenté
cet objet comme l’opposition de vues surgie entre les deux Etats
quand, en 1954, l'Inde s’est opposée à l’exercice du droit de passage
du Portugal. Si tel était l’objet du différend soumis à la Cour, la
contestation de compétence soulevée ne pourrait être retenue. Mais
il résultait déjà de la requête et il a été amplement confirmé par la
suite de la procédure, les conclusions des Parties et les déclarations
faites à l’audience que le différend soumis à la Cour a un triple objet:

1) Existence contestée d’un droit de passage au profit du Portugal;

2) Manquement que l'Inde aurait commis, en juillet 1954, à ses obli-
gations concernant ce droit de passage;

3) Redressement de la situation illégale résultant de ce manque-
ment.» (Droit de passage sur territoire indien, fond, arrêt, C.I.J.
Recueil 1960, p. 33-34.)

31. La Cour détermine elle-même quel est le véritable différend porté
devant elle (voir Délimitation maritime et questions territoriales entre
Qatar et Bahreïn, compétence et recevabilité, arrêt, C.J. Recueil 1995,
p. 24-25). Elle se fonde non seulement sur la requête et les conclusions
finales, mais aussi sur les échanges diplomatiques, les déclarations pu-
bliques et autres éléments de preuve pertinents (voir Essais nucléaires
(Australie c. France), arrêt, CI.J. Recueil 1974, p. 262-263).

32. Ce faisant, la Cour établit une distinction entre le différend lui-
même et les arguments utilisés par les parties à l'appui de leurs conclu-
sions respectives sur ce différend:

«la Cour a exercé à maintes reprises le pouvoir qu'elle possède
d’écarter, s’il est nécessaire, certaines thèses ou certains arguments
avancés par une partie comme élément de ses conclusions quand elle
les considère, non pas comme des indications de ce que la partie lui
demande de décider, mais comme des motifs invoqués pour qu’elle
se prononce dans le sens désiré» (Essais nucléaires (Australie
c. France), arrêt, C.IT. Recueil 1974, p. 262, par. 29; voir aussi
Pécheries, arrêt, C.I J. Recueil 1951, p. 126; Minquiers et Ecréhous,
arrêt, C.IJ. Recueil 1953, p. 52, et Nottebohm, deuxième phase,
arrêt, C.LJ. Recueil 1955, p. 16).

33. Aux fins de se prononcer sur la question préliminaire de compé-
tence qui se pose dans la présente affaire, la Cour déterminera quel est le
différend qui oppose l’Espagne au Canada, en tenant compte de la

21
COMPÉTENCE PÊCHERIES (ARRÊT) 450

requête de l'Espagne ainsi que des divers exposés écrits et oraux présentés
à la Cour par les Parties.

34. Le dépôt de la requête a été suscité par certaines actions spécifiques
du Canada dont l’Espagne prétend qu’elles ont violé ses droits en vertu
du droit international. Ces actions ont été prises sur le fondement de
certains textes législatifs et réglementaires adoptés par le Canada, que
l'Espagne estime contraires au droit international et inopposables à elle-
même. C’est dans ce contexte qu’il faudrait considérer les textes légis-
latifs et réglementaires du Canada.

35. Les actions spécifiques (voir paragraphe 34 ci-dessus) ayant donné
naissance au présent différend sont les activités canadiennes en haute mer
qui ont trait à la poursuite de l’Estai, aux moyens employés pour l’arrai-
sonner, à l’arraisonnement lui-même, ainsi qu’à la saisie du navire et à
l'arrestation de son capitaine en vertu de la législation canadienne sur les
pêches côtières et de sa réglementation d’application telles que modifiées.
Dans son essence, le différend entre les Parties porte sur la question de
savoir si ces actions ont violé les droits que l’Espagne tient du droit inter-
national et s’ils exigent réparation. Il appartient maintenant à la Cour de
décider si les Parties lui ont conféré une compétence pour connaître de ce
différend.

* *

36. Selon l'Espagne, le Canada, en déposant une déclaration en vertu
du paragraphe 2 de l’article 36 du Statut, a accepté en principe la juridic-
tion de la Cour; c’est donc à lui qu’il incombe d'établir que la réserve
figurant à Palinéa d) du paragraphe 2 de cette déclaration exclut de cette
juridiction le différend qui oppose les Parties. Pour sa part, le Canada
affirme qu’il revient à l'Espagne d’établir pour quelle raison les termes
clairs de l’alinéa d) du paragraphe 2 ne soustraient pas cette question à la
juridiction de la Cour.

37. La Cour fera observer qu’établir ou ne pas établir sa compétence
n’est pas une question qui relève des parties; elle est du ressort de la Cour
elle-même. S’il est vrai que c’est à la partie qui cherche à établir un fait
qu’incombe la charge de la preuve (voir Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’ Améri-
que), compétence et recevabilité, arrêt, C.IJ. Recueil 1984, p. 437,
par. 101), cela est sans pertinence aux fins d'établir la compétence de la
Cour, car il s’agit là d’«une question de droit qui doit être tranchée à la
lumière des faits pertinents» (Actions armées frontalières et transfronta-
lières (Nicaragua c. Honduras), compétence et recevabilité, arrêt, C.I.J.
Recueil 1988, p. 76, par. 16).

38. Il en résulte qu’il n’y a pas de charge de la preuve en matière de
compétence. C’est à la Cour elle-même de décider, compte tenu de tous
les faits et de tous les arguments avancés par les parties, «si la force des
raisons militant en faveur de sa compétence est prépondérante et s’il
existe «une volonté des Parties de [lui] conférer juridiction» (Actions

22
COMPÉTENCE PÊCHERIES (ARRÊT) 451

armées frontalières et transfrontalières (Nicaragua c. Honduras), com-
pétence et recevabilité, arrêt, C.IJ. Recueil 1988, p. 76, par. 16; voir
aussi Usine de Chorzôw, compétence, arrêt n° 8, 1927, C.P.J.I série A
n° 9, p. 32).

Ok

39. Pour établir la compétence de la Cour, l’Espagne s’est fondée uni-
quement sur les déclarations faites par les Parties en vertu du para-
graphe 2 de l’article 36 du Statut. Par lettre du 21 avril 1995, le Canada
a fait savoir à la Cour que, selon lui, celle-ci n’avait pas compétence pour
connaitre de la requéte car le différend entrait dans les prévisions de
Palinéa d) du paragraphe 2 de la déclaration canadienne du 10 mai 1994.
Le Canada a développé cette thése dans son contre-mémoire de février
1996 et l’a confirmée à l’audience.

40. L'Espagne semble parfois soutenir que la réserve du Canada n’est
pas valide ou est inopérante en raison de son incompatibilité avec le Sta-
tut de la Cour, la Charte des Nations Unies et le droit international. Tou-
tefois, la position de l’Espagne paraît principalement être qu’aux fins
d’éviter une telle incompatibilité il y aurait lieu de donner de l’alinéa d)
du paragraphe 2 de la déclaration une interprétation différente de celle
qu’avance le Canada. Au paragraphe 39 de son mémoire, l'Espagne
expose ainsi ce qui suit:

«Bien que la Cour ait évité, jusqu’à présent, de se prononcer d’une
manière concrète sur la compatibilité ou l’incompatibilité, avec le
Statut, de la teneur littérale de certaines réserves, et sur laquelle cer-
tains juges se sont prononcés, en donnant lieu à un grand débat doc-
trinal, la réserve à l’alinéa d) du paragraphe 2 de la déclaration
canadienne ne pose pas de problèmes de cette nature.

Il peut y avoir des réserves qui, du fait de leur rédaction, sont
incompatibles avec le Statut, mais celle du Canada ne lest pas. Par
contre, ce qui peut être incompatible avec le Statut, c’est une certaine
interprétation de celle-ci que le Canada prétendrait maintenant pré-
senter comme l’unique et authentique interprétation de sa réserve en
vue de se dérober à la juridiction de la Cour.

Il y a ou il peut y avoir non seulement des réserves antistatutaires,
mais il y a aussi des interprétations antistatutaires de certaines ré-
serves.»

Si dans ses plaidoiries l'Espagne a évoqué l’«invalidité» et la «nullité» de
la réserve ainsi que le fait que celle-ci serait sans effet et ne s’appliquerait
à «rien», la encore l’accent était mis sur la nécessité d’une interprétation
de ladite réserve qui soit compatible avec le droit international.

41. En conséquence, la Cour est parvenue à la conclusion que l’Es-
pagne soutient que l'interprétation que le Canada cherche à faire prévaloir

23
COMPÉTENCE PÊCHERIES (ARRÊT) 452

de l'alinéa d) du paragraphe 2 de sa déclaration va à l’encontre non seu-
lement du Statut, mais aussi de la Charte et du droit international géné-
ral, et ne saurait donc être retenue. La question portée devant la Cour est
dès lors de savoir si le sens qui doit être attribué à la réserve du Canada
permet à la Cour de se déclarer compétente. pour statuer sur le différend
porté devant elle par la requête de l'Espagne.

x *

42. L'Espagne et le Canada ont tous deux reconnu que les Etats dis-
posent d’une grande liberté pour formuler, limiter, modifier leur déclara-
tion d’acceptation de la juridiction obligatoire de la Cour en vertu du
paragraphe 2 de l’article 36 du Statut, ou mettre fin à celle-ci. Tous deux
aussi conviennent qu’une réserve fait partie intégrante d’une déclaration
d’acceptation de la compétence de la Cour.

43. Cependant, des vues différentes ont été exprimées s’agissant des
règles de droit international qui s’appliquent à l’interprétation des ré-
serves figurant dans les déclarations facultatives faites en vertu du para-
graphe 2 de l’article 36 du Statut. Selon l'Espagne, ces réserves ne sau-
raient être interprétées d’une manière qui permettrait aux Etats qui les
formulent de mettre en péril le système de la juridiction obligatoire. Par
ailleurs, le principe de l'effet utile signifie qu’une réserve doit être inter-
prétée par rapport à l’objet et au but de la déclaration, à savoir l’accepta-
tion de la juridiction obligatoire de la Cour. L'Espagne se défend de
soutenir que les réserves à la juridiction obligatoire de la Cour devraient
faire l’objet d’une interprétation restrictive; elle explique sa position à cet
égard dans les termes suivants:

«On nous fait dire que l’Espagne défend Ja portée la plus limi-
tée permise des réserves, à savoir, une interprétation restrictive de
celles-ci ... Ce n’est pas exact. L'Espagne soutient la portée la plus
limitée permise dans le cadre du respect de la règle générale d’inter-
prétation énoncée à l’article 31 de la convention de Vienne sur le
droit des traités.»

L'Espagne fait encore valoir que la règle contra proferentem, suivant
laquelle, lorsqu'un texte est ambigu, il doit être interprété contre celui qui
l’a rédigé, s’applique en particulier aux actes unilatéraux comme les
déclarations d’acceptation de la juridiction obligatoire de la Cour et les
réserves qu’elles contiennent. Enfin, l'Espagne souligne qu’une réserve à
Pacceptation de la juridiction de la Cour doit être interprétée de façon
telle qu’elle soit conforme, et non pas contraire, au Statut de la Cour, à la
Charte des Nations Unies et au droit international général.

Pour sa part, le Canada insiste sur la nature unilatérale de ces décla-
rations et réserves, et soutient que ces dernières doivent être interprétées
d’une manière naturelle, dans leur contexte et en tenant compte de façon
toute particulière de l’intention de l'Etat qui les a formulées.

44, La Cour rappelle que l’interprétation des déclarations faites en

24
COMPÉTENCE PÊCHERIES (ARRÊT) 453

vertu du paragraphe 2 de l’article 36 du Statut et des réserves qu’elles
contiennent a pour but d'établir si un consentement mutuel a été donné à
sa compétence.

Il appartient à chaque Etat, lorsqu'il formule sa déclaration, de décider
des limites qu’il assigne à son acceptation de la juridiction de la Cour: «la
juridiction n’existe que dans les termes où elle a été acceptée» (Phos-
phates du Maroc, arrêt, 1938, C.P.J.I. série AIB n° 74, p. 23). Les condi-
tions ou réserves, de par leur libellé, n’ont donc pas pour effet de déroger à
une acceptation de caractère plus large déjà donnée. Elles servent plutôt
à déterminer l’étendue de l’acceptation par l'Etat de la juridiction obliga-
toire de la Cour; il n’existe donc aucune raison d’en donner une inter-
prétation restrictive. Tous les éléments d’une déclaration faite en vertu du
paragraphe 2 de l’article 36 du Statut, qui, pris ensemble, comportent
l'acceptation de la compétence de la Cour par l'Etat auteur de la déclara-
tion, doivent être interprétés comme formant un tout, auquel doivent être
appliqués les mêmes principes juridiques d’interprétation.

45. Cela est vrai alors même que, comme dans la présente affaire, les
termes pertinents de l’acceptation par un Etat de la compétence de la
Cour, ainsi que les limites apportées à cette acceptation, modifient
l'expression antérieure d’un consentement donné de manière plus large.
Une réserve additionnelle incluse dans une nouvelle déclaration d’accep-
tation de la juridiction de la Cour, qui remplace une déclaration anté-
rieure, ne doit pas être interprétée comme dérogeant à une acceptation
plus générale donnée dans cette déclaration antérieure; il n’y a donc pas
de raison d’interpréter une telle réserve de façon restrictive. Ainsi, c’est la
déclaration telle qu’elle existe qui, à elle seule, constitue l’ensemble à
interpréter, et les mêmes règles d’interprétation doivent être appliquées à
toutes ses dispositions, y compris celles qui contiennent des réserves.

46. Une déclaration d’acceptation de la juridiction obligatoire de la
Cour, qu’elle ait été ou non assortie de limites précises, constitue un acte
unilatéral relevant de la souveraineté de l'Etat. En même temps, elle éta-
blit un lien consensuel et ouvre la possibilité d’un rapport juridictionnel
avec les autres Etats qui ont fait une déclaration en vertu du para-
graphe 2 de l’article 36 du Statut, et constitue «une offre permanente aux
autres Etats parties au Statut n’ayant pas encore remis de déclaration
d’acceptation» (Frontière terrestre et maritime entre le Cameroun et le
Nigéria, exceptions préliminaires, CI.J. Recueil 1998, p. 291, par. 25). Le
régime qui s’applique à l'interprétation des déclarations faites en vertu
de l’article 36 du Statut n’est pas identique à celui établi pour l’interpréta-
tion des traités par la convention de Vienne sur le droit des traités (ibid.,
p. 293, par. 30). Dans ses exposés, l'Espagne a déclaré que «cela ne signifie
pas que les règles juridiques et de l’art de l’interprétation des déclarations
(et des réserves) ne coïncident pas avec celles qui régissent l’interpréta-
tion des traités». La Cour relève que les dispositions de la convention de
Vienne peuvent s'appliquer seulement par analogie dans la mesure où
elles sont compatibles avec le caractère sui generis de l'acceptation unila-
térale de la juridiction de la Cour.

25
COMPÉTENCE PÊCHERIES (ARRÊT) 454

47. De fait, la Cour a précisé dans des arrêts antérieurs les règles à
suivre pour l'interprétation des déclarations et des réserves qu'elles con-
tiennent. Toute déclaration «doit être interprétée telle qu’elle se pré-
sente, en tenant compte des mots effectivement employés» (Anglo-lranian
Oil Co., exception préliminaire, arrêt, C.I.J. Recueil 1952, p. 105). Toute
réserve doit être appliquée «telle qu’elle est» (Certains emprunts nor-
végiens, arrêt, C.I.J. Recueil 1957, p. 27). Ainsi, les déclarations et les
réserves doivent être considérées comme un tout. En outre, «la Cour ne
saurait se fonder sur une interprétation purement grammaticale du texte.
Elle doit rechercher l'interprétation qui est en harmonie avec la manière
naturelle et raisonnable de lire le texte.» (Anglo-Iranian Oil Co., excep-
tion préliminaire, arrêt, C.I.J. Recueil 1952, p. 104.)

48. Par ailleurs, étant donné qu’une déclaration en vertu du para-
graphe 2 de l’article 36 du Statut est un acte rédigé unilatéralement, la
Cour n’a pas manqué de mettre l’accent sur l’intention de l'Etat qui
dépose une telle déclaration. Aussi bien, dans l’affaire de |’ Anglo-Iranian
Oil Co., la Cour a-t-elle jugé que les termes restrictifs choisis dans la
déclaration de l’Iran étaient «une confirmation décisive de l'intention du
Gouvernement de l’Iran, lorsqu'il a accepté la juridiction obligatoire de
la Cour» (ibid., p. 107).

49. La Cour interprète donc les termes pertinents d’une déclaration,
y compris les réserves qui y figurent, d’une manière naturelle et rai-
sonnable, en tenant dûment compte de l’intention de l’Etat concerné à
l’époque où ce dernier a accepté la juridiction obligatoire de la Cour. L’in-
tention d’un Etat qui a formulé une réserve peut être déduite non seule-
ment du texte même de la clause pertinente, mais aussi du contexte dans
lequel celle-ci doit être lue et d’un examen des éléments de preuve relatifs
aux circonstances de son élaboration et aux buts recherchés. Dans l'affaire
du Plateau continental de la mer Egée, la Cour a affirmé qu'il résultait
clairement de sa jurisprudence que pour interpréter la réserve en cause

«il conv[enait] de prendre en considération l'intention du Gouverne-
ment de la Grèce à l’époque où celui-ci a déposé son instrument
d’adhésion à l’Acte général. C’est en effet compte tenu de cette juris-
prudence que la Cour a demandé à ce gouvernement de lui fournir
tous les éléments dont il disposait au sujet des explications données à
l’époque relativement à l'instrument d’adhésion.» (Plateau continen-
tal de la mer Egée, arrêt, C.I.J. Recueil 1978, p. 29, par. 69.)

Dans la présente affaire, la Cour dispose de telles explications sous la
forme de déclarations ministérielles, de débats parlementaires, de projets
législatifs et de communiqués de presse canadiens.

50. En outre, quand une déclaration existante a été remplacée par une
nouvelle déclaration qui contient une réserve, comme dans la présente
affaire, on peut aussi établir les intentions du gouvernement intéressé en
comparant les termes des deux instruments.

51. La règle contra proferentem peut jouer un rôle dans l’interpréta-
tion de dispositions conventionnelles. Toutefois, il découle de l'analyse

26
COMPÉTENCE PÊCHERIES (ARRÊT) 455

qui précède que cette règle n’a pas de rôle à jouer en l’espèce dans l’inter-
prétation de la réserve contenue dans la déclaration unilatérale faite par
le Canada en vertu du paragraphe 2 de l'article 36 du Statut.

52. Les deux Parties se sont référées devant la Cour au principe de
l'effet utile. Ce principe joue certes un rôle important en droit des traités
et dans la jurisprudence de cette Cour; toutefois, s’agissant d’une réserve
à une déclaration faite en vertu du paragraphe 2 de l’article 36 du Statut,
ce qui est exigé en tout premier lieu est qu’elle soit interprétée d’une
manière compatible avec l’effet recherché par l'Etat qui en est Pauteur.

53. L’Espagne soutient qu’en cas de doute les réserves figurant dans les
déclarations doivent être interprétées d’une manière qui soit compatible
avec le droit existant et qu’aucune interprétation incompatible avec le
Statut de la Cour, la Charte des Nations Unies ou le droit international
général ne saurait être admise. Elle appelle l’attention sur la conclusion
suivante de la Cour dans l’affaire du Droit de passage sur territoire
indien, où la Cour avait à se prononcer sur la compatibilité d’une réserve
avec le Statut:

«C’est une règle d'interprétation qu’un texte émanant d’un gou-
vernement doit, en principe, être interprété comme produisant et
étant destiné à produire des effets conformes et non pas contraires
au droit existant.» (Droit de passage sur territoire indien, exceptions
préliminaires, arrêt, C.J. Recueil 1957, p. 142.)

L'Espagne fait valoir que, pour se conformer à ces préceptes, il y a lieu
d'interpréter la formule «les différends auxquels pourraient donner lieu
les mesures de gestion et de conservation adoptées par le Canada pour les
navires pêchant dans la zone de réglementation de l'OPAN ... et l’exécu-
tion de telles mesures» comme ne visant que des mesures qui, dès lors
qu’elles concernent des espaces de haute mer, doivent s’inscrire dans un
cadre conventionnel ou être dirigées contre des navires apatrides. Elle fait
en outre valoir qu’une exécution en haute mer de telles mesures qui impli-
querait un recours à la force contre des navires battant pavillon d’autres
Etats ne saurait être compatible avec le droit international et que, de ce
fait également, la réserve doit recevoir une interprétation différente de
celle que lui donne le Canada.

54. La thèse de l'Espagne n’est pas compatible avec le principe d’inter-
prétation selon lequel une réserve figurant dans une déclaration d’accep-
tation de la juridiction obligatoire de la Cour doit être interprétée d’une
manière naturelle et raisonnable en tenant dûment compte des intentions
de l'Etat auteur de la réserve et du but de la réserve. En effet, les Etats
peuvent formuler des réserves excluant la compétence de la Cour pour
des motifs divers; il arrive qu'ils le fassent, précisément, parce que la
conformité au droit de leur position ou de leur politique est perçue
comme étant aléatoire. La Cour n’a jamais donné à entendre, dans sa
jurisprudence, qu’une interprétation privilégiant la conformité au droit
international des actes exclus de la compétence de la Cour est la règle qui
s'impose pour l'interprétation de telles réserves:

27
COMPÉTENCE PÊCHERIES (ARRÊT) 456

«Les déclarations d’acceptation de la juridiction obligatoire de la
Cour sont des engagements facultatifs, de caractère umilatéral, que
les Etats ont toute liberté de souscrire ou de ne pas souscrire. L'Etat
est libre en outre soit de faire une déclaration sans condition et sans
limite de durée, soit de l’assortir de conditions ou de réserves.»
(Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), compétence et recevabilité,
arrêt, CL JT. Recueil 1984, p. 418, par. 59.)

La conclusion de la Cour dans l’affaire du Droit de passage sur territoire
indien, quinvoque l'Espagne et qui porte sur la question de l’éventuel
effet rétroactif d’une réserve, ne déroge pas à ce principe. Le fait qu’un
Etat puisse éprouver des doutes quant à la compatibilité de certains de
ses actes avec le droit international ne constitue pas une exception au
principe du consentement à la juridiction de la Cour et à la liberté de for-
muler des réserves.

55. Il existe une distinction fondamentale entre l’acceptation par un
Etat de la juridiction de la Cour et la compatibilité de certains actes avec
le droit international. L’acceptation exige le consentement. La compati-
bilité ne peut être appréciée que quand la Cour examine le fond, après
avoir établi sa compétence et entendu les deux parties faire pleinement
valoir leurs moyens en droit.

56. Que les Etats acceptent ou non la juridiction de la Cour, ils de-
meurent en tout état de cause responsables des actes portant atteinte
aux droits d’autres Etats qui leur seraient imputables. Tout différend à
cet égard doit être réglé par des moyens pacifiques dont le choix est laissé
aux parties conformément à l’article 33 de la Charte.

x *

57. Aux fins d’établir si les Parties lui ont donné compétence pour
connaître du différend dont elle est saisie, la Cour doit à présent procéder
à l'interprétation de l’alinéa d) du paragraphe 2 de la déclaration du
Canada, compte tenu des règles d’interprétation qu’elle vient de dégager.

* Ox

58. Avant toutefois d’entrer dans l’examen du texte même de la réserve,
la Cour estime devoir faire deux observations qui lui paraissent essen-
tielles à l’effet d’apprécier intention qui a présidé a l’adoption de ce
texte. La première observation a trait à ’importance que cette réserve
revêt au regard de l’acceptation, par le Canada, de la juridiction de la
Cour; la seconde concerne les relations qu’entretiennent cette réserve et
la législation canadienne sur la protection des pêches côtières.

59. La Cour a déja indiqué (voir ci-dessus paragraphe 14) que la décla-
ration canadienne en vigueur remplace une déclaration antérieure, datée
du 10 septembre 1985. La nouvelle déclaration ne diffère de la précédente
que sur un point: l’adjonction, au paragraphe 2, d’un alinéa d) contenant

28
COMPÉTENCE PÊCHERIES (ARRÊT) 457

la réserve à l’examen. Il s’ensuit que cette réserve constitue non seulement
un élément indissociable de la déclaration en vigueur mais aussi une com-
posante essentielle de celle-ci, et, donc, de l’acceptation par le Canada de
la juridiction obligatoire de la Cour.

60. S’agissant des objectifs assignés à cette réserve, la Cour ne peut
manquer de constater, au vu des faits sommairement exposés ci-dessus
(paragraphes 14 et suivants), l’étroitesse des liens qui unissent la nouvelle
déclaration du Canada à sa nouvelle législation sur la protection des
pêches côtières. La nouvelle déclaration a été déposée auprès du Secré-
taire général le 10 mai 1994, soit le jour même où le projet de loi C-29
était présenté au Parlement canadien; les termes dans lesquels le Canada
acceptait la juridiction obligatoire de la Cour à cette date rappellent
d’ailleurs ceux du projet de loi alors discuté. Au demeurant, il ressort à
l'évidence des débats parlementaires et d’explications diverses données
par les autorités canadiennes que la nouvelle déclaration était destinée à
prévenir l’exercice, par la Cour, de sa juridiction sur des questions sus-
ceptibles de se poser quant à la licéité, au regard du droit mternational,
de la législation modifiée et de sa mise en œuvre. Ainsi, le 10 mai 1994, le
Canada a publié un communiqué de presse sur la «surpêche étrangère»,
qui faisait connaître la politique qu’il menait dans ce domaine et ajoutait:

«Aujourd’hui, le Canada a modifié son acceptation de la compé-
tence obligatoire de ia Cour internationale de Justice à La Haye afin
d'empêcher toute situation qui pourrait anéantir les efforts du
Canada pour protéger ses stocks. C’est là une mesure temporaire en
réaction à une situation d'urgence.»

En outre, le 12 mai 1994, le ministre canadien des affaires étrangères a
précisé devant le Sénat:

«Afin de protéger l'intégrité de cette loi, nous avons présenté une
réserve, comme vous le savez, auprès de la Cour internationale de
Justice alléguant que, évidemment, cette réserve serait temporaire...»

* x

61. La Cour rappelle qu’aux termes de l’alinéa d) du paragraphe 2 de
la déclaration canadienne sont exclus de la compétence de la Cour

«les différends auxquels pourraient donner lieu les mesures de ges-
tion et de conservation adoptées par le Canada pour les navires
péchant dans la zone de réglementation de l’'OPAN, telle que définie
dans la convention sur la future coopération multilatérale dans les
pêches de l’Atlantique Nord-Ouest, 1978, et l'exécution de telles
mesures» (voir paragraphe 14 ci-dessus).

Pour le Canada, le différend soumis à la Cour est précisément de ceux

qu’il a entendu viser dans le texte précité; il entre entièrement dans les

prévisions de ce texte et la Cour n’a, partant, pas compétence pour en
connaître.

29
COMPÉTENCE PÊCHERIES (ARRÊT) 458

Pour Espagne, au contraire, quelles qu’aient été les intentions du
Canada, elles n’ont pas trouvé leur expression dans le libellé de la réserve,
qui ne couvre pas le différend; la Cour est donc compétente. L'Espagne a
globalement recours à quatre arguments pour fonder sa thèse: en premier
lieu, le différend dont elle a saisi la Cour échapperait à la réserve cana-
dienne en raison de son objet; en deuxième lieu, la loi modifiée sur la pro-
tection des pêches côtières et son règlement d’application ne sauraient, en
droit international, constituer des «mesures de gestion et de conserva-
tion»; en troisième lieu, la réserve ne viserait que les «navires» apatrides
ou battant un pavillon de complaisance; et, en quatrième lieu, la pour-
suite, l’arraisonnement et la saisie de l’Estai ne sauraient être considérés,
en droit international, comme «lexécution de ... mesures» de gestion et de
conservation. La Cour examinera chacun de ces arguments ci-après.

*

62. La Cour commencera par relever qu’en excluant de sa juridiction
les « différends auxquels pourraient donner lieu» les mesures de gestion et
de conservation qu’elle mentionne et leur exécution, la réserve ne réduit
pas le critère d’exclusion au seul «objet» du différend. La version anglaise
« disputes arising out of or concerning» laisse plus clairement apparaître
le caractère large et englobant de la formule. Aux termes de la réserve
sont exclus non seulement les différends qui auraient directement pour
«objet» les mesures envisagées et leur exécution, mais aussi ceux qui y
auraient «trait» («concerning») et, plus généralement, tous ceux qui y
trouveraient leur «origine» («arising out of»), c’est-à-dire les différends
qui, en l’absence de telles mesures, ne seraient pas nés. Ainsi, la portée de
la réserve canadienne semble même plus large que celle de la réserve dont
la Grèce avait assorti son adhésion à l’Acte général d’arbitrage de 1928
(«différends ayant trait au statut territorial de la Grèce») et que la Cour
avait été amenée à interpréter dans l’affaire du Plateau continental de la
mer Egée (C.J. Recueil 1978, p. 34, par. 81 et p. 36, par. 86).

63. En l’espèce, la Cour a déjà conclu à l’existence d’un différend entre
les Parties et l’a identifié (voir paragraphe 35 ci-dessus). Il lui faut donc à
présent rechercher si ce différend a pour objet les mesures visées dans la
réserve et/ou leur exécution, y a trait ou y trouve son origine. Pour ce
faire, la question essentielle que la Cour doit maintenant trancher est
celle du sens à attribuer aux expressions « mesures de gestion et de conser-
vation...» et «exécution de telles mesures» dans le contexte de la réserve.

*

64. L’Espagne reconnaît que le terme «mesure» est un «mot abstrait
qui signifie un acte ou une disposition, une démarche ou le cours d’une

30
COMPÉTENCE PÊCHERIES (ARRÊT) 459

action, conçue dans un but précis» et, qu’en conséquence, dans son sens
le plus général, l'expression «mesure de gestion et de conservation» doit
être comprise comme visant un acte, une démarche ou une façon d’agir
ayant pour but d’assurer la «gestion et la conservation du poisson».

Toutefois, selon l’Espagne, cette expression, dans le contexte particulier
de ia réserve canadienne, doit être interprétée de façon plus restrictive.

L’Espagne a, dans un premier temps, fait valoir que la réserve ne
s’appliquait pas à la législation canadienne, en tant que «titre juridique
d’origine et fondamental interdisant la pêche en haute mer» ou «cadre de
référence», mais seulement aux «conséquences de cette loi en matiére de
conservation et de gestion des ressources» c’est-a-dire aux «procédés
concrets ... d’application de la loi». Cependant, a l’audience, elle n’a plus
insisté sur cette thèse.

Le principal argument espagnol, soutenu tout au long de la procédure,
est que l’expression «mesures de gestion et de conservation» doit, en
l’occurrence, être interprétée conformément au droit international et, par
conséquent, exclure en particulier toute «mesure» unilatérale par laquelle
un Etat porterait atteinte aux droits d’autres Etats en dehors des zones sou-
mises à sa juridiction. Il s’ensuivrait, pour l'Espagne, que ne pourraient,
concrètement, être considérés comme des «mesures de gestion et de conser-
vation» au regard du droit international que deux types de mesures: celles
prises par un Etat côtier en ce qui concerne sa zone économique exclusive;
et celles concernant des espaces situés au-delà, pourvu qu’elles s’inscrivent
dans un cadre conventionnel ou soient dirigées contre des navires apatrides.
Les mesures ne remplissant pas ces conditions ne constitueraient pas des
mesures de gestion et de conservation mais des faits illicites purs et simples.
Et l'Espagne de se référer, en exposant cette thèse, à l'alinéa b) du para-
graphe 1 de l’article premier de l’« Accord aux fins de l’application des dis-
positions de la convention des Nations Unies sur le droit de la mer du
10 décembre 1982 relatives à la conservation et à la gestion des stocks de
poissons dont les déplacements s’effectuent tant à l’intérieur qu’au-dela de
zones économiques exclusives (stocks chevauchants) et des stocks de pois-
sons grands migrateurs» (dénommé ci-après «accord des Nations Unies
de 1995 sur les stocks chevauchants»), qui est ainsi conçu:

«1. Aux fins du présent accord:

b) On entend par «mesures de conservation et de gestion» les
mesures visant à conserver et à gérer une ou plusieurs espèces
de ressources biologiques marines qui sont adoptées et appli-
quées de manière compatible avec les règles pertinentes du

droit international telles qu’elles ressortent de la convention et
du présent accord.»

65. Le Canada souligne pour sa part le sens très large du mot
«mesure». Il y voit un «terme générique» qui, dans les conventions inter-
nationales, englobe lois, règlements et actes administratifs.

31
COMPÉTENCE PÊCHERIES (ARRÊT) 460

Par ailleurs, pour le Canada, l'expression «mesures de gestion et de conser-
vation» est «descriptive» et non «normative»: elle recouvre «toutes les
mesures prises par les Etats relativement aux ressources biologiques de
la mer». Et le Canada d’ajouter qu’une «catégorie générique n’est jamais
limitée aux exemples connus qu’elle renferme». Enfin, le Canada précise
que l’accord des Nations Unies de 1995 sur les stocks chevauchants n’est
pas pertinent aux fins de déterminer quel est le sens général de l’expression
en cause et quelle peut être sa portée dans d’autres instruments juridiques.

66. La Cour n’a pas à s’attarder sur la question de savoir si une
«mesure» peut être de nature «législative». Comme les deux Parties en
ont convenu, dans son sens ordinaire, ce mot vise de façon très large un
acte, une démarche ou une façon d’agir, sans limite particulière quant à
leur contenu matériel ou au type de but qu’ils poursuivent. De nombreux
textes internationaux incluent les «lois» parmi les «mesures» auxquelles
ils se réfèrent (voir par exemple, en ce qui concerne les «mesures de ges-
tion et de conservation», les articles 61 et 62 de la convention des Nations
Unies de 1982 sur le droit de la mer). Il n’y a pas lieu de considérer qu’il
en irait autrement de la réserve canadienne à l’examen, dont le texte
même se réfère non à des mesures adoptées par le pouvoir exécutif, mais
par le «Canada», c’est-à-dire par l'Etat dans son ensemble, dont le pou-
voir législatif est un élément constitutif. Au demeurant, ainsi que la Cour
l’a relevé ci-dessus (voir paragraphe 60), cette réserve avait précisément
pour but de protéger «l'intégrité» de la loi canadienne sur la protection
des pêches côtières. Toute conclusion en sens contraire ignorerait donc
l'intention manifeste du déclarant et priverait sa réserve de son effet utile.

67. La Cour fera de surcroît observer que, dans le système législatif du
Canada et de nombreux autres pays, la loi et ses règlements d’application
ne peuvent être dissociés. La loi établit le cadre juridique général et le
règlement permet d’appliquer la loi en fonction de circonstances qui
varient et évoluent dans le temps. Le règlement qui met en œuvre une loi
n’a pas d'existence juridique sans cette loi; à l’inverse, la loi peut néces-
siter un règlement d'application pour déployer ses effets.

68. La Cour partage les vues de l’Espagne selon lesquelles toute inter-
prétation d’un instrument international doit se faire à l’aune du droit
international. Toutefois, lorsque l'Espagne expose que l'expression
«mesures de gestion et de conservation» utilisée dans la réserve cana-
dienne ne peut que recouvrir des mesures «conformes au droit interna-
tional», elle semble confondre deux choses. Une chose est en effet de
rechercher si une notion est connue d’un système juridique — en l’occur-
rence le droit international —, si elle entre dans les catégories qui lui sont
propres et si elle y revêt un sens particulier: la question de l’existence et
du contenu de la notion dans le système est une question de définition.
Autre chose est de rechercher si un acte déterminé, inclus dans le champ
d'application d’une notion connue d’un système juridique, enfreint les
prescriptions normatives de ce système: la question de la conformité de
l’acte au système est une question de licéité.

32
COMPÉTENCE PÊCHERIES (ARRÊT) 461

69. A ce stade de la procédure, la Cour est seulement appelée à statuer
sur sa compétence pour connaître du différend. A cet effet, elle doit inter-
préter les termes de la réserve canadienne et, notamment, s’enquérir du
sens que l’expression «mesures de gestion et de conservation» y revêt à la
lumière du droit international.

70. Selon le droit international, pour qu’une mesure puisse être quali-
fiée de «mesure de gestion et de conservation», il suffit qu’elle ait pour
objet de gérer et de conserver des ressources biologiques et réponde, à cet
effet, à diverses caractéristiques techniques.

C’est dans ce sens que les termes «mesures de gestion et de conserva-
tion» ont depuis longtemps été compris par les Etats dans les traités
qu’ils concluent. C’est là notamment le sens attribué à ces termes au para-
graphe 4 de Particle 62 de la convention des Nations Unies de 1982 sur le
droit de la mer (voir aussi convention de 1923 entre les Etats-Unis
d’Amérique et le Canada pour la préservation des pêcheries de flétan
dans l’océan Pacifique du Nord, en particulier les articles 1 et 2; conven-
tion de 1930 entre les Etats-Unis d’Amérique et le Canada pour la
conservation de la pêche du flétan dans l’océan Pacifique du Nord et la
mer de Béring, art. 1, 2 et 3; convention internationale pour les pécheries
de l’Atlantique Nord-Ouest de 1949, art. IV, par. 2, et, en particulier,
art. VIII; convention de 1959 sur les pêcheries de Atlantique du Nord-
Est, art. 7; convention de 1973 pour les pécheries et la conservation des
ressources biologiques dans la mer Baltique et les belts, art. I et, en par-
ticulier, art. X. Cf. convention de Genève de 1958 sur la pêche et la
conservation des ressources biologiques de la haute mer, art. 2). La méme
utilisation de ces termes peut être trouvée dans la pratique des Etats.
Ceux-ci décrivent communément ces mesures dans leur législation et leurs
actes administratifs en se référant à des critères tels que la limitation des
prises par l'instauration de contingents, la régulation des prises par l’éta-
blissement de périodes et de zones où la pêche est autorisée, et la régle-
mentation de la taille des captures ou des caractéristiques des engins de
pêche qui peuvent être utilisés (voir, parmi maints autres exemples, le
décret législatif algérien n° 94-13 du 28 mai 1994 fixant les règles géné-
rales relatives à la pêche; la loi argentine n° 24922 du 6 janvier 1998
établissant le régime fédéral de pêche; l'ordonnance malgache n° 93-022
de 1993 portant réglementation de la pêche et de l’aquaculture: la loi néo-
zélandaise de 1996 sur les pêcheries; ou encore, pour l’Union européenne,
les textes de base que constituent le règlement (CEE) n° 3760/92 du
20 décembre 1992 instituant un régime communautaire de la pêche et de
l'aquaculture, et le règlement (CE) n° 894/97 du 29 avril 1997 prévoyant
certaines mesures techniques de conservation des ressources de pêche.
Pour ce qui est de la pratique de POPANO, voir le document de lOrga-
nisation intitulé «Conservation and Enforcement Measures» (NAFO/
FC/Doc. 96/1)). Le droit international qualifie donc les «mesures de ges-
tion et de conservation» par rapport 4 des critéres factuels et scienti-
fiques.

Dans certains accords internationaux (par exemple l’accord des Nations

33
COMPÉTENCE PÊCHERIES (ARRÊT) 462

Unies de 1995 sur les stocks chevauchants et l’« Accord visant à favoriser
le respect par les navires de pêche en haute mer des mesures internatio-
nales de conservation et de gestion» (FAO, 1993), non entrés en vigueur),
les parties ont expressément précisé «[alux fins [de l’] accord» que les
mesures qui sont généralement considérées comme des «mesures de
conservation et de gestion» doivent être conformes aux obligations de
droit international qu’elles ont assumées en vertu de ces accords, telles
que le respect du principe de rendement constant maximum, la prise en
considération des besoins des Etats en développement, l'obligation
d'échanger des données scientifiques, le contrôle effectif, par l'Etat du
pavillon, de ses navires et la tenue de fichiers détaillés concernant les
navires de pêche.

La question de savoir par qui des mesures de gestion et de conservation
peuvent être prises et quels espaces elles peuvent concerner n’est consi-
dérée ni en droit international de façon générale ni dans ces accords
comme un élément de la définition des mesures de gestion et de conserva-
tion. L'autorité dont semblables mesures émanent, la zone qu’elles affec-
tent et la manière dont leur exécution est prévue ne font pas partie des
caractéristiques essentielles inhérentes à la notion même de mesures de
gestion et de conservation; elles sont en revanche des éléments qui
entrent en ligne de compte aux fins d’apprécier la licéité desdites mesures
au regard du droit international.

71. En lisant le texte de la réserve d’une manière «naturelle et raison-
nable», rien ne permet de conclure que le Canada aurait eu l’intention
d'utiliser l'expression «mesures de gestion et de conservation» dans un
sens différent de celui communément admis en droit international et dans
la pratique internationale. Au contraire, toute autre interprétation de
cette expression priverait la réserve de son effet voulu.

72. La Cour a procédé ci-dessus à une brève description des modi-
fications apportées par le Canada, le 12 mai 1994, à sa Loi-sur la protec-
tion des pêches côtières et, les 25 mai 1994 et 3 mars 1995, à son Régle-
ment sur la protection des pêcheries côtières (voir paragraphes 15, 17
et 18).

Il apparaît clairement, à la lecture de l’article 5.2 de la loi modifiée, que
celui-ci a pour seul objet de formuler une interdiction de pêcher; quant
aux articles 7, 7.1 et 8.1 de ladite loi, ils traitent des moyens propres à
donner effet à cette interdiction. Il en va de même des dispositions cor-
respondantes du règlement modifié. Dans sa version du 25 mai 1994, le
paragraphe 2 de l’article 21 du règlement, qui met en œuvre l’article 5.2
de la loi, détermine les stocks chevauchants protégés, ainsi que les «clas-
ses réglementaires» de navires et précise que, pour ces navires, «constitue
une mesure de conservation et de gestion l’interdiction de pêcher, de se
préparer à pêcher ou de prendre et garder les stocks chevauchants». Pour
sa part, le tableau V joint à l’article 21 du règlement tel que modifié le
3 mars 1995 énumère sept types de «mesures de conservation et de ges-
tion» qui s'appliquent aux navires battant pavillon espagnol et portu-
gais: les deux premiers déterminent les espèces de poissons dont la pêche

34
COMPÉTENCE PÊCHERIES (ARRÊT) 463

est interdite à certains endroits et à certaines périodes; les deux suivants
précisent quels sont les engins de pêche interdits ; le cinquième a trait à la
taille des captures; et enfin, les deux derniers énoncent certaines règles
auxquelles les navires doivent se conformer aux fins des contrôles à effec-
tuer par les gardes-pêche.

73. La Cour infère de ce qui précède que les «mesures» prises par le
Canada en modifiant sa législation et sa réglementation sur la protection
des pêches côtières constituent des «mesures de gestion et de conserva-
tion» au sens où cette expression est communément comprise en droit
international, ainsi que dans la pratique internationale, et a été utilisée
dans la réserve canadienne.

*

74. Les mesures de gestion et de conservation auxquelles la réserve a
lexamen se ‘réfère sont celles qui sont «adoptées par le Canada pour les
navires péchant dans la zone de réglementation de l'OPAN, telle que défi-
nie dans la convention sur la future coopération multilatérale dans les
pêches de l'Atlantique Nord-Ouest, 1978».

Le paragraphe 2 de l’article 1 de ladite convention définit la «zone de
réglementation» de POPANO comme étant «la partie de la zone de la
convention qui s'étend au-delà des régions dans lesquelles les Etats
côtiers exercent leur juridiction en matière de pêche»; pour sa part, le
paragraphe 1 du même article définit la «zone de la convention» comme
étant «la zone à laquelle s’applique la ... convention», et circonscrit cette
zone en termes de coordonnées géographiques.

La «zone de réglementation» de l'OPANO constitue donc sans conteste
une partie de haute mer. La Cour n’a pas à revenir sur les doutes que ce
membre de phrase contenu dans la réserve a pu susciter chez la Partie
espagnole, compte tenu de l'interprétation que celle-ci prône de l’expres-
sion «mesures de gestion et de conservation». La Cour est quant à elle
parvenue à la conclusion que cette expression devait être entendue dans
son sens général et usuel, sans aucune connotation particulière de lieu.

75. En conséquence, la seule question que pose encore ce membre de
phrase est celle du sens à attribuer au terme «navires». En effet, selon
l'Espagne, il résulterait des débats parlementaires qui ont précédé l’adop-
tion du projet de loi C-29 que celui-ci n’était destiné à s’appliquer qu’aux
navires apatrides ou battant un pavillon de complaisance. Compte tenu
des liens qui existent entre cette loi et la réserve, celle-ci ne couvrirait
donc que les mesures dirigées contre de tels navires.

Le Canada reconnaît que, lors de la discussion du projet de loi C-29,
mention a été faite à plusieurs reprises des navires apatrides ou battant
un pavillon de complaisance, car ceux-ci constituaient alors le danger le
plus imminent pour la conservation des stocks dont la protection était en
jeu. Toutefois, le Canada nie que son intention ait été de limiter le champ
d'application de la loi et de la réserve à ces seules catégories de navires.

76. La Cour commencera par faire observer une fois encore que les

35
COMPÉTENCE PÊCHERIES (ARRÊT) 464

déclarations d’acceptation de sa juridiction doivent être interprétées en
harmonie avec la manière «naturelle et raisonnable» de lire le texte, eu
égard à l'intention du déclarant. Le texte de la réserve canadienne vise
«les navires péchant...», c’est-à-dire tous les navires qui s’adonnent à la
pêche dans la zone indiquée, sans aucune exception. Il aurait à Pévidence
été aisé pour le Canada, si telle avait été sa véritable intention, de quali-
fier le terme «navires» de façon à réduire la portée du mot dans le
contexte de la réserve. De l’avis de la Cour, l'interprétation suggérée par
l'Espagne ne peut être acceptée car elle va à l’encontre d’un texte clair
qui, de surcroît, apparaît traduire l'intention de son auteur.

77. Par ailleurs, la Cour ne peut pas partager les conclusions que
l'Espagne tire des débats parlementaires dont elle excipe. Certes, il ressort
à l'évidence des réponses que le ministre canadien des pêches et des
océans et le ministre canadien des affaires étrangères ont données aux
questions qui leur ont été posées à la Chambre des communes et au Sénat
que les navires apatrides et ceux battant un pavillon de complaisance
étaient les principaux visés, à ce moment, par le projet de loi; mais ils
n'étaient pas les seuls. Ainsi, le ministre des pêches et des océans a
indiqué ce qui suit devant la Chambre des communes:

«lexpression «bateau d’une classe réglementaire» permet simple-
ment au gouvernement de désigner une classe ou un genre de bateau
qui, selon ce que nous avons déterminé, pratique la pêche d’une
manière qui va à l’encontre des règles de conservation et contre qui
des mesures peuvent donc être prises.

Par exemple, nous pourrions désigner les bateaux sans nationalité.
Nous pourrions aussi désigner les bateaux sous pavillon de complai-
sance. C’est tout ce que cela veut dire.» (Les italiques sont de la
Cour.)

Pour sa part, le ministre des affaires étrangères a déclaré au Sénat:

«Nous avons dit dès le début, et les représentants du Canada à
l'étranger dans les différentes ambassades ont expliqué à nos parte-
naires européens et autres, que cette mesure s’adressait au premier
chef à l'endroit de bateaux qui n’ont pas de drapeau ou des bateaux
qui ont ce que l’on appelle des drapeaux de convenance.» (Les ita-
liques sont de la Cour.)

Par ailleurs, l’explication suivante, donnée par le ministre des pêches et
des océans à la présidente de la Chambre des communes, ne laisse aucun
doute sur la portée du projet de loi:

«Le projet de loi donne au Parlement le pouvoir de désigner
n'importe quelle classe de bateaux de pêche, aux fins des mesures de
conservation. On ne précise pas contre qui ces dispositions seraient
appliquées. On dit clairement cependant que tout bateau de pêche qui
ne respecte pas les bonnes règles de conservation généralement recon-
nues, comme celles de lOPAN, par exemple, pourrait, aux termes

36
COMPÉTENCE PÊCHERIES (ARRÊT) 465

des pouvoirs accordés par ce projet de loi, s’exposer à des mesures de
la part du Canada. Il n’y a pas d’exception.»

L’inclusion, le 3 mars 1995, des navires battant pavillon espagnol et
portugais parmi les «classes réglementaires de bateaux de péche étran-
gers» (voir paragraphe 18 ci-dessus) confirme ce qui précéde. De fait, il
ne faut pas perdre de vue qu’en recourant aussi bien au réglement qu’a la
loi pour légiférer en la matiére la possibilité d’ajouter des classes régle-
mentaires de navires avait, dés le début, été délibérément laissée ouverte,
le terme «classe» visant non seulement les types de navires mais aussi les
pavillons que battent les navires.

+

78. La Cour en vient maintenant à l’examen de l’expression «et l’exé-
cution de telles mesures», sur le sens et la portée de laquelle les Parties
s’opposent. L'Espagne soutient que l’exercice par le Canada de sa juridic-
tion sur un navire espagnol en haute mer, qui a entraîné l’usage de la
force, n’entre pas dans les prévisions de la réserve du Canada concernant
la juridiction de la Cour. Elle avance plusieurs arguments connexes à
l'appui de cette thèse. L'Espagne affirme tout d’abord que l’emploi de la
force par un Etat contre un navire de pêche d’un autre Etat en haute mer
est nécessairement contraire au droit international; et que, la réserve du
Canada devant être interprétée en conformité avec le droit existant, on ne
saurait interpréter le membre de phrase «l’exécution de telles mesures»
qui y figure comme englobant un tel emploi de la force. Elle fait en outre
valoir que cet emploi particulier de la force à l’encontre de l’Estai était en
tout état de cause illicite et constituait une violation du paragraphe 4 de
Particle 2 de la Charte, ouvrant ainsi un motif d’action distinct non prévu
par la réserve.

79. La Cour a déjà indiqué qu’aucune règle d’interprétation n’exige
que des réserves soient interprétées comme visant uniquement des actes
compatibles avec le droit international. Comme il a été expliqué plus
haut, ce serait la confondre licéité des actes et consentement à la juridic-
tion (voir paragraphes 55 et 56 ci-dessus). Aussi la Cour n’a-t-elle pas a
examiner plus avant ces aspects de l’argumentation de l’Espagne.

80. L’article 18.1 de la loi de 1994 prévoit que l’exécution de ses dis-
positions dans la zone de réglementation de ’OPANO est soumise à
l'application du droit pénal. De plus, l’article 25 du code criminel a été
modifié suite à l’adoption du projet de loi C-8 (voir paragraphe 16 ci-des-
sus). L'Espagne soutient à cet égard que le Canada a ainsi prévu Pappli-
cation de sanctions pénales relevant du droit pénal et non l’exécution de
mesures de gestion et de conservation. L'Espagne prétend aussi que
l'expression «l’exécution de telles mesures» figurant à l'alinéa d) du para-
graphe 2 de la déclaration du Canada ne mentionne pas l’emploi de la
force et que ce membre de phrase ne devrait pas être interprété comme

37
COMPÉTENCE PÊCHERIES (ARRÊT) 466

incluant cet emploi — d’autant plus que les dispositions pertinentes de la
convention des Nations Unies de 1982 sur le droit de la mer relatives aux
mesures d'exécution ne font pas non plus mention de l'emploi de la force.

81. La Cour relèvera que, suite a adoption du projet de loi C-29, la
Loi sur la protection des pêches côtières autorise les gardes-péche à mon-
ter à bord de tout bateau de pêche et a l’inspecter dans la zone de régle-
mentation de TOPANO, ainsi qu’«a employer, conformément aux moda-
lités et dans les limites prévues par réglement, une force qui est soit
susceptible de désemparer un bateau de péche étranger, soit employée
dans l’intention de le désemparer» si le garde-péche «estime, pour des
motifs raisonnables, cette force nécessaire pour procéder à l’arrestation»
du capitaine ou de l’équipage (art. 8.1). Des dispositions de cette nature
et de ce type figurent dans la législation de divers Etats concernant la ges-
tion et la conservation des pêches, de même qu’à l’alinéa f) du para-
graphe 1 de l’article 22 de l’accord des Nations Unies de 1995 sur les
stocks chevauchants.

82. La modification apportée en mai 1994 au Règlement sur la protec-
tion des pêcheries côtières précise de façon plus détaillée qu’un garde-
pêche ne peut employer la force en application de l’article 8.1 de la loi
qu'après s’étre convaincu qu’il n’est pas possible de procéder à l’arraison-
nement par des moyens «moins violents qu’il serait raisonnable d’utiliser
dans les circonstances» et avoir tiré un ou plusieurs coups de semonce
aux alentours du bateau de pêche, à une distance sans danger (art. 19.4 et
19.5). Ces restrictions font également entrer l’emploi autorisé de la force
dans la catégorie bien connue des mesures d'exécution à des fins de
conservation.

83. Quant à la thèse de l'Espagne selon laquelle l’article 18.1 de la loi
de 1994 et la modification de l’article 25 du code criminel constituent des
mesures de droit pénal qui ne relèvent pas de l’exécution de mesures de
conservation des pêches et n’entrent donc pas dans le champ d’appli-
cation de la réserve, la Cour relévera que l’objet de ces textes législatifs
semble avoir été de réglementer et de limiter tout emploi autorisé de la
force, ce qui l’a fait entrer dans la catégorie générale des mesures d’exé-
cution visant à assurer la conservation des pêches.

84. Pour tous ces motifs, la Cour estime que l’emploi de la force tel
qu’autorisé par la législation et la réglementation canadiennes susmen-
tionnées relève de ce qui est communément considéré comme l'exécution
de mesures de gestion et de conservation et, partant, entre dans les pré-
visions de l’alinéa d) du paragraphe 2 de la déclaration du Canada. Il en
est ainsi bien que la réserve ne mentionne pas expressément l’emploi de la
force. L’arraisonnement, l’inspection et la saisie d’un navire de pêche
ainsi que l’usage minimal de la force à ces fins sont inclus dans la notion
d’exécution de mesures de gestion et de conservation selon une interpré-
tation «naturelle et raisonnable» de cette notion.

38
COMPÉTENCE PÊCHERIES (ARRÊT) 467

85. Dans le présent arrêt, la Cour a dû procéder à l’interprétation des
termes de la réserve canadienne pour déterminer si les actes dont l’Es-
pagne fait grief au Canada entrent ou non dans les prévisions de cette
réserve et, partant, si elle a ou non compétence. Pour ce faire, elle n’a pas
eu à examiner ou à préjuger la question de la licéité des actes visés à l’ali-
néa d) du paragraphe 2 de la déclaration du Canada.

La licéité des actes que la réserve à la déclaration du Canada entend
exclure de la compétence de la Cour ne présentant pas de pertinence aux
fins d'interpréter les termes de cette réserve, la Cour n’a pas de raison
d'appliquer le paragraphe 7 de Varticle 79 de son Règlement pour dé-
clarer que l’objection du Canada à sa compétence n’a pas dans les cir-
constances de l’espèce un caractère exclusivement préliminaire.

* OK

86. Au cours de la procédure, l’Espagne a fait valoir que la réserve
contenue à l'alinéa d) du paragraphe 2 de la déclaration du Canada
pourrait revêtir les caractéristiques d’une «réserve automatique» et donc
s'avérer contraire au paragraphe 6 de l’article 36 du Statut. Il ressort de
l'interprétation de ladite réserve, à laquelle la Cour a procédé ci-dessus,
que son texte n’est pas libellé en des termes tels que son application
dépendrait du bon vouloir de son auteur. La Cour a eu toute latitude
pour interpréter ce texte et c’est de cette interprétation seule que dépend
la réponse à la question de savoir si la Cour a ou non compétence en
espèce pour connaître du différend qui lui a été soumis.

*
* *

87. La Cour considère que le différend qui oppose les Parties, tel qu’iden-
tifié au paragraphe 35 du présent arrêt, trouve son origine dans les modi-
fications apportées par le Canada à sa législation et à sa réglementation sur
la protection des pêches côtières, ainsi que dans la poursuite, l’arraisonne-
ment et la saisie de lEstai qui en ont résulté. Il ne fait pas davantage de
doute pour la Cour que ledit différend a très largement trait à ces faits.
Compte tenu de la qualification juridique que la Cour a donnée à ceux-ci,
elle conclut que le différend que lui a soumis l'Espagne constitue un diffé-
rend auquel ont «donn{é] lieu» des «mesures de gestion et de conservation
adoptées par le Canada pour les navires pêchant dans la zone de réglemen-
tation de POPAN» et «l'exécution de telles mesures». Il s’ensuit que ce
différend entre dans les prévisions de la réserve contenue à l’alinéa d} du
paragraphe 2 de la déclaration canadienne en date du 10 mai 1994. La
Cour n’a partant pas compétence pour statuer sur le présent différend.

*
* *

88. La Cour note enfin que, dans son contre-mémoire de février 1996,
le Canada a soutenu que tout différend avec l'Espagne avait été réglé,

39
COMPETENCE PÊCHERIES (ARRÊT) 468

depuis le dépôt de la requête, par laccord conclu le 20 avril 1995 entre
la Communauté européenne et le Canada, et que les conclusions de PEs-
pagne n’avaient plus d’objet. Cependant, au début des plaidoiries cana-
diennes, l’agent du Canada a informé la Cour que son gouvernement en-
tendait contester la compétence de cette dernière sur la seule base de sa
réserve: «C’est sur ce problème, et sur nul autre, que la Cour est appelée
à statuer.» Cette position a été confirmée à la fin de la procédure orale.
L'Espagne n’en souligne pas moins le «devoir statutaire qu’a la Cour de
vérifier l’existence d’un différend entre Etats pour exercer sa fonction».

Il est de fait qu’il appartient à la Cour de s’assurer, à la demande d’une
partie ou d’office, qu’un différend n’a pas perdu son objet depuis l’intro-
duction de la requête et qu’il y a toujours lieu de statuer sur ce différend
(voir Cameroun septentrional, exceptions préliminaires, arrêt, CIJ.
Recueil 1963, p. 38, et Essais nucléaires (Australie c. France), arrêt,
CI J. Recueil 1974, p. 271, par. 58). La Cour a cependant abouti en
lespèce a la conclusion qu’elle n’a pas compétence pour statuer sur le dif-
férend qui lui a été soumis par l'Espagne (voir paragraphe 87 ci-dessus).
Elle estime que, dans ces conditions, elle n’a pas à rechercher d’office si ce
différend est ou non distinct de celui ayant fait l’objet de l’accord du
20 avril 1995 entre la Communauté européenne et le Canada et si elle
aurait dû ou non prononcer le non-lieu.

89. Par ces motifs,

La Cour,
Par douze voix contre cinq,

Dit qu’elle n’a pas compétence pour statuer sur le différend porté
devant elle par la requête déposée par le Royaume d’Espagne le 28 mars
1995.

POUR : M. Schwebel, président; MM. Oda, Guillaume, Herczegh, Shi, Fleisch-
hauer, Koroma, M™° Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,
juges; M. Lalonde, juge ad hoc;

CONTRE: M. Weeramantry, vice-président; MM. Bedjaoui, Ranjeva, Veresh-
chetin, juges; M. Torres Bernardez, juge ad hoc.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le quatre décembre mil neuf cent quatre-vingt-dix-huit, .
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et

40
COMPÉTENCE PÊCHERIES (ARRÊT) 469

les autres seront transmis respectivement au Gouvernement du Royaume
d’Espagne et au Gouvernement du Canada.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. SCHWEBEL, président, et MM. Opa, Koroma et KOOIMANS, juges,
joignent à l’arrét les exposés de leur opinion individuelle.

M. WEERAMANTRY, vice-président, MM. BEDJAOUI, RANJEVA et VERESH-
CHETIN, juges, et M. TORRES BERNARDEZ, juge ad hoc, joignent à l’arrêt les
exposés de leur opinion dissidente.

(Paraphé) S.MS.
(Paraphé) E.V.O.

41
